Case 3:17-cv-02233-JPW Document 24 Filed 11/12/19 Page 1 of 36

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SCOTT P. CLEWS, : Case Number: 3:17-cv-02233
JOSEPH S. POTHERING and :
DEBRA M. DETWEILER, : Jury Trial Demanded

Plaintiffs :

: Electronically Filed
vs. ‘

COUNTY OF SCHUYLKILL,

Defendant

PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF
MOTION FOR PARTIAL SUMMARY JUDGMENT

I. PROCEDURAL HISTORY OF THE CASE

Plaintiffs began this FLSA action by filing a Praecipe for Writ of Summons with the
Court of Common Pleas of Schuylkill County on November 17, 2016. Defendant filed a Notice
of Removal to this Honorable Court.

II. STATEMENT OF FACTS

Plaintiffs, Scott P. Clews, Joseph S. Pothering and Debra M. Detweiler, were fulltime
employees of Schuylkill County who also worked as part-time deputy coroners for Schuylkill
County.

Plaintiffs were paid a flat fee for services rendered with the exception of investigations
which took more than three (3) hours. If an investigation required more than three (3) hours,
deputies were paid $15.00 an hour for each additional hour.

In July of 2015, the Human Resource Director, Martina Chwastiak, directed the
Coroner’s Office to keep track of the hours worked on all tasks, in addition to investigations, due

to the requirements of the Affordable Care Act. Despite this direction from the Human Resource
Case 3:17-cv-02233-JPW Document 24 Filed 11/12/19 Page 2 of 36

Department, the investigation reports did not always show the number of hours worked for a flat
fee. Some of the reports simply showed the flat fee.

In May of 2016, Martina Chwastiak, Human Resource Director, sent an email to Dr.
Moylan about overtime laws. On June 1, 2016, the minutes of the Schuylkill County Board of
Commissioners indicate that the Coroner requested approval of the termination of Plaintiffs
Clews and Pothering from their positions as deputy coroners effective May 7, 2016. All three
Commissioners voted yes. The minutes further state that Human Resource Director, Martina
Chwastiak, explained that the employees who had worked for the Coroner’s Office were
terminated due to a recent overtime issue. Commissioner Halcovage informed the audience that
the termination was because of federal law.

All of the County Commissioners admitted that Plaintiffs were not properly paid
overtime while working as deputy coroners. See Staudenmeier N.T. Pages 23-24, Summary
Judgment Motion Exhibit “9”; Commissioner Hess N.T. Pages 18-20, Summary Judgment
Motion Exhibit “10”; Commissioner Halcovage N.T. Pages 19-24, Summary Judgment Motion
Exhibit “8”; County Administrator Bender N.T. Pages 53-56, Summary Judgment Motion
Exhibit “13”; Dr. Moylan N.T. Pages 32-35, Summary Judgment Motion Exhibit “11”)

Il. STATEMENT OF QUESTIONS INVOLVED
A. DID DEFENDANT HAVE ACTUAL OR CONSTRUCTIVE
KNOWLEDGE OF THE OVERTIME HOURS WORKED BY
PLAINTIFFS?

B. WAS DEFENDANT’S CONDUCT WILLFUL AND DONE IN BAD
FAITH?

Cc. DID DEFENDANT RETALIATE AGAINST PLAINTIFFS CLEWS AND
POTHERING FOR ASSERTING THEIR RIGHTS UNDER THE FLSA?

D. DID DEFENDANT FAIL TO MAINTAIN ACCURATE OR ADEQUATE
RECORDS OF THE HOURS WORKED BY PLAINTIFFS?
Case 3:17-cv-02233-JPW Document 24 Filed 11/12/19 Page 3 of 36

E. WHAT IS THE REGULAR RATE OF PAY TO BE USED FOR THE
CALCULATION OF PLAINTIFFS’ OVERTIME CLAIM?

IV. ARGUMENT

A. DEFENDANT HAD ACTUAL OR CONSTRUCTIVE KNOWLEDGE OF
THE OVERTIME HOURS WORKED BY PLAINTIFFS.

The allegations in Plaintiffs’ Complaint and the answers filed by the County establish
that Plaintiffs were in an employer-employee relationship with the County and that they were an
employee status at all the relevant times. (See Complaint & Answer paragraphs 14 and 15,
Summary Judgment Exhibits “1” and “2”) Under the FLSA, “employer” includes a public
agency. 29 U.S.C.A. § 203(d). An “employee” includes an individual employed by a public
agency. 29 U.S.C.A. § 203(e)(2)(C). The phrase “enterprise” under the statute includes
activities of a public agency. 29 U.S.C.A. § 203(r)(1),(2)(C). The activity of a public agency is
considered enterprise engaging in commerce or in the production of goods for commerce. 29
U.S.C.A. § 203(s)(1)(C). All three Commissioners, the County Administrator and Dr. Moylan
admit that Plaintiffs were owed money for unpaid overtime hours. (See Commissioner
Staudenmeier N.T. Pages 23-24, Summary Judgment Motion Exhibit “9”; Commissioner Hess
N.T. Pages 18-20, Summary Judgment Motion Exhibit “10”; Commissioner Halcovage N.T.
Pages 19-24, Summary Judgment Motion Exhibit “8”; County Administrator Bender N.T. Pages
53-56, Summary Judgment Motion Exhibit “13”; Dr. Moylan N.T. Pages 32-35, Summary
Judgment Motion Exhibit “11”) Therefore, the only element at issue in Plaintiff's prima facie
case is whether the County had knowledge of Plaintiffs’ overtime. Brown v. Family Dollar

Stores of IN, LP, 534 F.3d 593 (7" Circ. 2008)

 
Case 3:17-cv-02233-JPW Document 24 Filed 11/12/19 Page 4 of 36

To recover for such uncompensated overtime work, a plaintiff must demonstrate that the
defendant-employer had either actual or constructive knowledge of the plaintiff's overtime
work,” Alers v. City of Phila., 919 F.Supp.2d 528, 558 (E.D. Pa. 2013) (internal citation
omitted). Still, an employer must ensure that it is complying with the FLSA. Gulick v. City of
Pittston, 995 F.Supp.2d 322, 338-39 (M.D. Pa. 2014).

Martina Chwastiak Became Human Resource Director in 2009. (Martina Chwastiak N.T.
Page 6, Summary Judgment Motion Exhibit “3”) Although she could not remember when she
first became aware of the overtime issue for Plaintiffs, she did state that she was aware of it for
quite some time. She also stated, “This issue bothered me for quite a long time. And I spoke to
my boss, Mark Scarbinksy, many, many times once I became HR Director.” (Martina Chwastiak
N.T. Page 13, Summary Judgment Motion Exhibit “3”) She felt that she “always talked to” Mr.
Scarbinsky about this issue. (Martina Chwastiak N.T. Page 22, Summary Judgment Motion
Exhibit “3”) In June of 2015, she was concerned about the reporting of hours and the flat fees
used by the Coroner’s Office. (Martina Chwastiak N.T. Pages 21-22, Summary Judgment
Motion Exhibit “3”) These discussions occurred on many occasions before 2016. (Martina
Chwastiak N.T. Pages 13-14, Summary Judgment Motion Exhibit “3”) Over the years, she was
talking about the flat fee and how it didn’t fit into the Wage and Hour Law. She asked Mr.
Scarbinsky where the flat fee came from and he responded that over the years it was developed
by one of the Coroner’s attorneys and that it was used in a factory setting. She just did not
understand why they continued with this practice or that the County felt that it was okay.
(Martina Chwastiak N.T. Pages 14-15, Summary Judgment Motion Exhibit “3”) Chwastiak
recalled the last conversation she had with Mr. Scarbinsky because she was frustrated that he

wasn’t listening. (Martina Chwastiak N.T. Pages 13-14, Summary Judgment Motion Exhibit
Case 3:17-cv-02233-JPW Document 24 Filed 11/12/19 Page 5 of 36

“3”) After checking the Wage and Hour Law, she stated, “I tried everything to get their attention
that it was not - - this was against the law. And I had no response until I wrote an email.”
(Martina Chwastiak N.T. Pages 14-15, Summary Judgment Motion Exhibit “3”) In May of
2016, Martina Chwastiak sent an email to Dr. Moylan about overtime laws and that she had been
talking to Mr. Scarbinsky for years prior to this email. (Martina Chwastiak N.T. Pages 15-16,
Summary Judgment Motion Exhibit “3”’)

An employer is said to have constructive knowledge of its employee’s overtime work
when it has reason to believe that its employee is working beyond his shift. 29 C.F.R. § 785.11.
The employer’s knowledge is measured in accordance with his duty to inquire into the conditions
prevailing in his business. When an employer’s actions squelch truthful reports of overtime
worked, or where the employer encourages artificially low reporting, it cannot disclaim
knowledge. The County, as employer, clearly had knowledge of what was going on at the
Coroner’s Office and simply ignored the issue.

B. DEFENDANT’S CONDUCT WAS WILLFUL AND DONE IN BAD FAITH.

Under the FLSA, whether an employer “willfully violates” the statute is of import
because such a finding extends the FLSA’s limitations period from two years to three, bringing
another year of lost pay within the scope of the worker’s claim. Souryavong v Lackawanna
County, 872 F.3d 122 (2017).

For the three-year limitations period for “willful” violations to apply, a plaintiff must
show that the employer “either knew or showed reckless disregard for the matter of whether its

conduct was prohibited by the statute.” McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133

 

(1988). Acting only “unreasonably” is insufficient, some degree of actual awareness is

necessary. Souryavong v Lackawanna County, supra. The Director of Human Resources

 
Case 3:17-cv-02233-JPW Document 24 Filed 11/12/19 Page 6 of 36

repeatedly advised the County that they were in violation of federal law by using a flat fee for
part-time employees without keeping track of their hours. Unlike the plaintiffs in the
Souryavong case, Defendant County was aware of the two-job FLSA overtime problem as it
related to the deputy coroners who were also fulltime employees. This awareness was prior to
2015 and possibly as far back as 2009 when Martina Chwastiak became Human Resource
Director. (Martina Chwastiak N.T. Pages 6, 13-15, 21-22, Summary Judgment Motion Exhibit
“3”). Defendant County was well aware of the FLSA’s strictures and looked the other way as
the deputy coroners continued to be paid flat fees as if they continued to be independent
contractors. Evidence that Defendant County terminated two of the three Plaintiffs because of
the overtime rules, and evidence that attempts were made to get around the overtime rules by
limiting the amount of time Plaintiffs could work at an investigation all illustrate that the County
had an actual awareness of the violation of the FLSA overtime mandate.

In addition, the County took no affirmative steps to ascertain the FLSA requirements
prior to the overtime violations at issue despite the warnings of the Human Resource Director.
Under the FLSA, an employee may recover “their unpaid minimum wages, or their unpaid
overtime compensation, as the case may be, and in and additional equal amount as liquidated
damages.” 29 U.S.C. § 216(b). A court may decline to award liquidated damages if an employer
shows that any conduct resulting in an FLSA violation was in “good faith” and that it had
“reasonable grounds for believing” that it complied with the statute. 29 U.S.C. § 260.

The FLSA provides for liquidated damages and states that such damages shall be paid
unless “the employer shows to the satisfaction of the court that the act or omission giving rise to
such action was in good faith and that he had reasonable grounds for believing that his act or

omission was not a violation of the Fair Labor Standards Act.” 29 U.S.C. § 260. In order to
Case 3:17-cv-02233-JPW Document 24 Filed 11/12/19 Page 7 of 36

show “good faith,” the defendant employer “must show that he took affirmative steps to
ascertain the Act’s requirements, but nonetheless violated its provisions.” Martin v. Cooper
Elec. Supply Co., 940 F.2d 896, 907-10 (3d Cir. 1991) (emphasis added). Each Commissioner
acknowledged that they were not aware of any affirmative steps taken to ascertain the FLSA
requirements. (Commissioner Staudenmeier N.T. Page 25, Summary Judgment Motion Exhibit
“9”; Commissioner Halcovage N.T. Page 19, Summary Judgment Motion Exhibit “8”;
Commissioner Hess N.T. Page 21, Summary Judgment Motion Exhibit “10”)

There is absolutely no evidence of good faith on the part of the County. Plaintiffs were
fired because of the overtime rules and “federal law”. The County ignored the advice of the head
of the Human Resource Department and considered various schemes to avoid paying overtime to
the Plaintiffs. Rather than show a good faith effort or reasonable grounds for believing that it
complied with the statute, the evidence of record shows bad faith. In addition, a Collective
Bargaining Agreement was negotiated with AFSCME for Plaintiffs. (See Summary Judgment
Motion Exhibit “15”) Rather than abiding by the Collective Bargaining Agreement, which
would have showed some good faith, they ignored the out-of-classification pay rates and
continued to pay flat rates as was done in the past. There is no reasonable basis or grounds for
the County to argue that they believed that they were in compliance with the FLSA. In fact, the
Human Resource Director repeatedly warned them otherwise.

C. DEFENDANT RETALIATED AGAINST POTHERING AND CLEWS FOR
ASSERTING THEIR FLSA RIGHTS.

To establish a prima facie case of FLSA retaliation, a plaintiff must show the following:
(1) he engaged in activity protected under the FLSA, (2) he subsequently suffered adverse action
by his employer, and (3) there was a causal connection between his protected activity and the

adverse action. Wolf v. Coca-Cola Co., 200 F.3d 1337, 1342-43 (11™ Cir. 2000). The record
Case 3:17-cv-02233-JPW Document 24 Filed 11/12/19 Page 8 of 36

clearly shows that Plaintiffs were seeking overtime, an activity protected under the FLSA; that
Plaintiffs Clews and Pothering suffered an adverse action by their dismissal as deputy coroners;
and that the causal connection between their activity and the adverse action is shown in the
meeting minutes and testimony of the County Commissioners.

All three Commissioners testified that Clews and Pothering were terminated because of
the overtime rules. (Commissioner Halcovage N.T. Page 26, Summary Judgment Motion
Exhibit “8”; Commissioner Staudenmeier N.T. Page 32, Summary Judgment Motion Exhibit
“9”; Commissioner Hess N.T. Pages 28-29, Summary Judgment Motion Exhibit “10”) All three
Commissioners admitted that there was no evidence of disciplinary infractions which would
justify termination. (Commissioner Halcovage N.T. Page 29, Summary Judgment Motion
Exhibit “8”; Commissioner Staudenmeier N.T. Page 32, Summary Judgment Motion Exhibit
“9”: Commissioner Hess N.T. Pages 28-29, Summary Judgment Motion Exhibit “10”) Dr.
Moylan stated that they were not fired but that they were terminated because he was forced to do
so by County regulations. (Dr. Moylan N.T. Pages 63-64, Summary Judgment Motion Exhibit
“11”) Defendant cannot argue that termination from a deputy coroner position is not an adverse
action for purposes of maintaining an FLSA retaliation claim. See Henry v. Wells Remodeling
LLC, 2019 WL 442305, (N.D. Alabama 2019), copy attached. See also Blue v. Dunn
Construction, 455 Fed. Appx. 881, 884 (11" Cir. 2011), copy attached.

D. DEFENDANT FAILED TO MAINTAIN ACCURATE OR ADEQUATE
RECORDS.

The FLSA requires employers to keep proper records of wages, hours, and other
conditions and practices of employment. The employer is also in a position to know and to

produce the most probative facts concerning the nature and amount of work performed. Felker

v. Southwestern Emergency Medical Service, Inc., 581 F.Supp.2d 1006 (S.D. Ind. 2008).

 
Case 3:17-cv-02233-JPW Document 24 Filed 11/12/19 Page 9 of 36

Where the employer’s records are inaccurate or inadequate and the employee cannot offer
convincing substitutes, a more difficult problem arises. To place the burden on the employee of
proving damages with specificity would defeat the purpose of the FLSA where the employer’s
own actions in keeping inadequate or inaccurate records had made the best evidence of such
damages unavailable. In such a situation, after an employee produces sufficient evidence to
show the amount and extent of that work, the burden shifts to the employer to produce evidence
of the precise amount of work performed or to negate the reasonableness of the inference to be
drawn from the employee’s evidence. Brown v. Family Dollar Stores of IN, LP, supra.

The Coroner and County simply did not keep accurate records for the hours worked by
Plaintiffs as deputy coroners. Martina Chwastiak repeatedly advised the County over several
years that this matter needed to be addressed and that the flat fees were not in accordance with
the Wage and Hour Laws. The Coroner changed hours or manipulated the hourly rate in order to
avoid overtime issues.

Sharlene Herring, a clerk for the County Coroner, testified that Dr. Moylan would change
the hours as submitted by the deputy coroners themselves. (Sharlene Herring N.T. Pages 16-17,
Summary Judgment Motion Exhibit “7”) She stated that the private transport was $80.00 per trip
no matter how many hours it took. She described this process as “he’s knocked them down”.
After some evasive responses in her deposition, Sharlene Herring did admit that Dr. Moylan told
her that she cannot turn in more than five (5) hours a week for someone like Deb Detweiler in
order to avoid the overtime issues. (Sharlene Herring N.T. Pages 17:18-18:10, Summary
Judgment Motion Exhibit “7”) She further stated, “No matter how many hours were turned in,
he (Moylan) would make sure that it only said five hours for that week, make it work, like...”

(Sharlene Herring N.T. Pages 18:25-19:4, Summary Judgment Motion Exhibit “7”) Dr. Moylan
Case 3:17-cv-02233-JPW Document 24 Filed 11/12/19 Page 10 of 36

specifically instructed Sharlene Herring to use the five hour limitation with regard to Deb
Detweiler. (Sharlene Herring N.T. Page 19, Summary Judgment Motion Exhibit ““7”)

Dr. Moylan admits that Sharlene Herring was responsible for forwarding the hours to the
Controller’s Office. (Dr. Moylan N.T. Page 59, Summary Judgment Motion Exhibit “11”’)
However, he denies instructing her or other employees to submit less time than actually worked.
(Dr. Moylan N.T. Page 55, Summary Judgment Motion Exhibit “11”) The County Controller
actually sent an email to other County Controllers in October of 2016, which stated that a row
officer deliberately lied about how many hours people worked. (Controller Joy N.T. Pages 38-
41, Summary Judgment Motion Exhibit “12”) He admitted that the row officer he was referring
to was Dr. Moylan. (Controller Joy N.T. Page 41, Summary Judgment Motion Exhibit “12”)

The mere fact that overtime is underreported on the time records is insufficient to defeat
an FLSA claim because the employer carries the burden to keep accurate records and can be
charged with actual or constructive knowledge of an employee’s hours when a reasonable
investigation would have revealed that the records were inaccurate. Wlodynski v. Ryland

Homes of Florida Realty Corp., 2008 WL 2783148 (M.D. Fla. 2008).

 

Although the finder of fact will ultimately have to determine the number of overtime
hours worked, we believe this Court can rule, as a matter of law, that Defendant failed to
maintain accurate or adequate records for the hours worked as required by the FLSA.
Accordingly, Plaintiffs only have to produce sufficient evidence to show the amount and extent
of their work whereupon the burden shifts to the employer to produce evidence of the precise
amount of work performed or to negate the reasonableness of the inference to be drawn from an

employee’s evidence.

10
Case 3:17-cv-02233-JPW Document 24 Filed 11/12/19 Page 11 of 36

E. THE “REGULAR RATE” OF PAY SHOULD BE THE OUT-OF-CLASS
PAY RATE. IN THE ALTERNATIVE, THE REGULAR RATE OF PAY
SHOULD BE A BLENDED RATE WITH THE JURY DETERMINING
THE NUMBER OF HOURS WORKED AS DEPUTY CORONERS.

Where an employer has failed to keep the proper and accurate records required by the

FLSA, the employer rather than the employee bears the consequences of that failure. Brown v.

Family Dollar Stores of IN, LP, supra. The overtime provisions of the FLSA require an

 

employer to pay covered workers “at a rate of not less than one and one-half times the regular
rate at which he is employed.” 29 U.S.C.A. § 207(a)(1). The regular rate of pay, for purposes of
calculating overtime compensation under FLSA, is the hourly rate that the employer pays the
employee for the normal, non-overtime forty-our workweek. Fair Labor Standards Act of 1938,
§ 7, 29 U.S.C.A. § 207(a)(1). United States Department of Labor v. Fire & Safety Investigation

Consulting Services, LLC, 915 F.3d 277 (4" Cir. 2019).

 

Regulations state that the “regular rate” of pay under the Act cannot be left to a
declaration by the parties as to what is to be treated as the regular rate for an employee; it must
be drawn from what happens under the employment contract. 29 C.F.R. § 778.108. The
regulation goes on to state that the Supreme Court described the regular rate as the hourly rate
actually paid the employee for the normal, non-overtime workweek for which he is employed—
an “actual fact”. 29 C.F.R. § 778.108. Section 778.108 alone would indicate that Plaintiffs
should be paid at a “regular rate” which would be equal to the rate they were paid for their
normal non-overtime workweek as fulltime County employees. Under the FLSA and the facts of
this case, there are basically two (2) alternatives for calculating the regular rate: (1) using the
out-of-classification rate under the AFSCME employment contract, or (2) using a blended rate

under 29 C.F.R. § 778.115.

11
Case 3:17-cv-02233-JPW Document 24 Filed 11/12/19 Page 12 of 36

1, Out-of-Class Under Collective Bargaining Agreement

Calculation of overtime under the AFSCME contract would provide that Plaintiffs
be paid an “out-of-classification pay” for overtime. (See Summary Judgment Motion
Exhibit “15”) Under Article 20 of the Collective Bargaining Agreement, an employee
who is assigned by an employer to a lower classification, the person so assigned shall
receive his normal rate of pay. It is our position that Plaintiffs are entitled to the benefit
of the Collective Bargaining Agreement with the County and should have their overtime
based on their regular rate of pay under the Collective Bargaining Agreement. The
ultimate question of whether we can calculate overtime based on the out-of-classification
rate required under the Collective Bargaining Agreement depends on whether resolution
of the FLSA claim requires the interpretation or application of a provision of the
Collective Bargaining Agreement. Rolon v. Lackawanna County, 1 F.Supp.3d 300
(2014).

The Third Circuit has considered this issue under different circumstances. In

Vadino v. A. Valey Engineers, 903 F.2d 253 (3d Cir. 1990), Vadino argued that his

 

employer paid him an apprentice rate rather than a journeyman’s rate for both non-
overtime hours worked and for purposes of his overtime calculation. He was actually
making a claim under the Labor Management Relations Act (LMRA) as well as the
FLSA. The Court held that because of Vadino’s argument that he was paid the wrong
rate for work as a pipefitter, his FLSA claim was subject to the collective bargaining
grievance procedure. It is important to note that in the Vadino case the plaintiff was
actually paid overtime at one and one-half times his apprentice rate. In our case,

Plaintiffs were not paid any overtime whatsoever. Our issue is not what rate should be

12
Case 3:17-cv-02233-JPW Document 24 Filed 11/12/19 Page 13 of 36

applied for the same job but what is the “regular rate” which should be applied when
calculating overtime for the deputy coroners after working forty (40) hours at a different
fulltime job for the County. There is no established non-overtime rate for deputy
coroners, only flat rates and a limited hourly rate if investigations exceed three (3) hours.

There is no dispute about the contract terms in the instant matter. Martina
Chwastiak indicated that the County always paid the higher rate if someone worked out of
class pursuant to the AFSCME agreement. (Martina Chwastiak N.T. Pages 30-32,
Summary Judgment Motion Exhibit “3’) She was specifically asked if someone worked
out of class at a lower rate based on the AFSCME contract, would she apply the higher rate
to overtime. Her response was, “I would always apply the higher rate in an - - on an hourly
basis and give them the higher of the two rates.” (Martina Chwastiak N.T. Page 33,
Summary Judgment Motion Exhibit “3”) The Chairman of the Board of Commissioners,
George Halcovage, testified that the Human Resource Director would be responsible for
the overtime rules being followed. Commissioner Staudenmeier agreed that Human
Resource is in charge of overseeing compliance of the overtime laws. (Commissioner
Staudenmeier N.T. Page 15, Summary Judgment Motion Exhibit “9”) Likewise,
Commissioner Hess agreed that the administration was in charge with overseeing the
overtime laws. (Commissioner Hess N.T. Page 16, Summary Judgment Motion Exhibit
“10”) The person in charge of enforcing the laws clearly states that overtime should be
paid and that it should be paid under the AFSCME contract.

Plaintiffs’ FLSA claims do not depend on an interpretation of a disputed
Collective Bargaining Agreement. The Human Resource Director indicated that if this

was a Straight hourly case she would simply apply the higher rate. Given the comments

13
Case 3:17-cv-02233-JPW Document 24 Filed 11/12/19 Page 14 of 36

of Martina Chwastiak that the out-of-classification pay would normally be used, the
County cannot argue that the dispute is as to the interpretation of the Collective
Bargaining Agreement.

Employees’ rights to minimum wage and overtime pay under the FLSA are
separate and distinct from employees’ contractual rights arising out of an applicable
collective bargaining agreement. Andrako v. U.S. Steel Corp., 2008 WL 2020176,
(W.D.Pa., May 8, 2008) (citing Barrentine v. Arkansas-Best Freight Sys., Inc., 450 U.S.
728, 745, 101 S.Ct. 1437, 67 L.Ed.2d 641 (1981)). FLSA’s “enforcement scheme grants
individual employees broad access to the courts ... and no exhaustion requirement or
other procedural barriers are set up, and no other forum for enforcement of statutory
rights is referred to or created by the statute.” Barrentine, 450 U.S. at 740, 101 S.Ct.
1437; see also McDonald v. City of West Branch, Mich., 466 U.S. 284, 289, 104 S.Ct.
1799, 80 L.Ed.2d 302 (1984); Tran v. Tran, 54 F.3d 115 (2d Cir.1995) (reversing lower
court’s holding that the plaintiff was required to exhaust his arbitral remedy prior to filing
his FLSA claims). As the United States Supreme Court stated in Barrentine v. Arkansas-

Best Freight System:

In submitting his grievance to arbitration, an employee
seeks to vindicate his contractual right under a collective
bargaining agreement. By contract, in filing a lawsuit
under [the statute], an employee asserts independent
statutory rights accorded by Congress. The distinctly
separate nature of these contractual and statutory rights is
not vitiated merely because both were violated as a result of
the same factual occurrence. And certainly no
inconsistency results from permitting both rights to be
enforced in their respectively appropriate forums.
Barrentine, 450 U.S. at 745-746, 101 S.Ct. 1437 (citing Alexander v. Gardner-Denver
Co., 415 U.S. 36, 49-50, 94 S.Ct. 1011, 39 L.Ed.2d 147 (1974)).

14
Case 3:17-cv-02233-JPW Document 24 Filed 11/12/19 Page 15 of 36

Given the circumstances of this case, we respectfully submit that any exhaustion
of remedies required under the Labor Management and Relations Act should be excused
and this case should be allowed to proceed as a claim under the FLSA applying the out-
of-classification rate.

2, Blended Rate

Defendant’s position is that Plaintiffs worked at different jobs with two (2)
different rates and, therefore, a blended rate should be used to calculate any overtime.
Calculation of the correct “regular rate” is the linchpin of the FLSA overtime

requirement. O’Brien, et al. v. Town of Agawam, 350 F.3d 279, 294 (1 Cir. 2003)

 

“An employee who works overtime is entitled to be paid ‘at a rate not less than
one and one-half times the regular rate at which he is employed.’ ” Id. (quoting 29
U.S.C. § 207(a)(1)). Under the FLSA, the employee’s “regular rate” of pay is calculated
as the “hourly rate actually paid the employee for the normal, nonovertime workweek for
which he is employed...” 29 C.F.R. § 778.108. (citing Walling v. Youngerman-

Reynolds Hardwood Co., 325 U.S. 419 (1945)). “If the employee is employed solely on

 

the basis of a single hourly rate, the hourly rate is the ‘regular rate.” 29 C.F.R. §
778.110 (emphasis added). “If the employee is employed solely on a weekly basis,” the
regular rate is computed based on the number of hours which the salary is intended to
compensate. 29 C.F.R. § 778.113 (emphasis added). That mathematical computation
consists of dividing an employee’s total remuneration by the number of hours worked for
which that compensation was paid. 29 C.F.R. § 778.109. In other words, calculation of
the “regular rate” requires both a numerator (the amount of compensation) and a

denominator (the hours worked).

i
Case 3:17-cv-02233-JPW Document 24 Filed 11/12/19 Page 16 of 36

The regulations do address employees who work at two (2) or more rates or two
(2) different types of work. See 29 C.F.R. § 778.115. This section reads as follows:
Where an employee in a single workweek works at two or
more different types of work for which different non-
overtime rates of pay...have been established, his regular
rate for that week is the weighted average of such rates.
[T]otal earnings...are computed to include his
compensation during the workweek from all such rates, and
are then divided by the total number of hours worked at all
jobs.
29 C.F.R. § 778.115

The formula used by the Controller’s Office took the gross pay for each employee
per period and divided that by the actual hours worked at 911 and the estimated hours
worked at the Coroner’s Officer in order to come up with what they believe to be a
weighted average.

In order to use this blended rate, the County must establish not only that a non-
overtime rate for the coroners has been established but also the actual number of hours
worked in the Coroner’s Office. As noted earlier, the County is estimating hours worked
based on a non-overtime rate of $15.00 an hour, which has not been an established rate
between the parties. The only reference to the $15.00 an hour is for investigations which
take longer than three (3) hours. The Supreme Court has held that blended pay schemes
that fail to account for the actual number of regular and overtime hours that an employee

works are impermissible replacements for traditional overtime pay rates under the FLSA.

See 145 Madison Ave. Corp. v. Asselta, 331 U.S. 199, 203-209, 67 S.Ct. 1178, 91 L.Ed.

 

1432 (1947). See also United States Department of Labor v. Fire & Safety Investigation

 

Consulting Services, LLC, supra.

16
Case 3:17-cv-02233-JPW Document 24 Filed 11/12/19 Page 17 of 36

Allowing the County to estimate hours worked in the Coroner’s Office by simply
dividing the amount paid for coroner work by fifteen (15) will always show a regular rate
of $15.00 an hour for coroner’s work. That type of equation allows the County to
establish a regular rate of $15.00 an hour for work of the deputy coroners even though
there was never a firm hourly rate established for all of the coroner work. In addition, it
does not allow for a finding of fact by the jury as to the actual number of hours worked
by Plaintiffs for the Coroner. We believe that this factual determination of hours worked
should be made by the jury and not by the County simply dividing coroner pay by fifteen
(15) for any given pay period. By allowing this type of calculation to determine the
hours worked, we respectfully submit that the blended rate fails to account for the actual
number of regular and overtime hours Plaintiffs worked.

V. SUMMARY
Plaintiffs respectfully request that partial summary judgment be entered in their favor and

against Defendant for the reasons set forth above.

Respectfully submitted,

Date: November 12, 2019 By: /s/Edward M. Brennan
Edward M. Brennan, Esquire
306 Mahantongo Street
Pottsville, PA 17901
(570) 628-2461
(570) 628-4498 — fax
emb@attybrennan.com
Attorney I.D. No. PA38770
Attorney for Plaintiffs

17
Henry v. Wells RASBcdihhg- CVO SFR SsopP Mbidpocument 24 Filed 11/12/19 Page 18 of 36

 

2019 Wage & Hour Cas.2d (BNA) 7492

2019 WL 142305
United States District Court, N.D.
Alabama, Southern Division.

John HENRY, Plaintiff,
Vv.
WELLS REMODELING, LLC, et al., Defendants.

Case No.: 2:16-cv-00511-SGC

|
Signed 01/09/2019

Attorneys and Law Firms

Heaiher N. Leonard, Heather Leonard PC, Birmingham, AL,
for Plaintiff.

N. DeWayne Pope, DeWayne Pope LLC, Birmingham, AL,
for Defendants.

MEMORANDUM OPINION & ORDER |
STACI G. CORNELIUS, U.S. MAGISTRATE JUDGE

*1 John Henry commenced this action against Wells

Remodeling, LLC, and Andrew Wells, alleging violations of
the Fair Labor Standards Act, 29 U.S.C. § 201, et seg. (Doc.
1). Pending before the undersigned is the defendants' second
motion for summary judgment. (Doc. 43). For the reasons
discussed below, the motion is due to be denied in part and
granted in part.

L. Facts *
Wells Remodeling, LLC, d/b/a Alabama ReBath (“Alabama
ReBath”’) provides bathroom remodeling services to

residential customers. (Doc. 44-7 at 1). Andrew Wells
(“Wells”) is the president of Alabama ReBath. (/d.).
Sometime during the first half of 2015, Alabama ReBath hired
John Henry (“Henry”) as an installer and agreed to pay him

$20 per hour. (Id. at 2; Doc. 44-1 at 39).*

Henry started his work days at the Alabama ReBath office. On
his arrival, Henry typically would unload demolition debris
from his company van and load materials required for that
day’s job. (Doc. 44-1 at 7-8; Doc. 44-3 at 21-22; Doc. 46-1

at 1.4 Alabama ReBath did not pay Henry for the actual
amount of time he spent performing these tasks (Doc. 44-7

at 2-3), and that time is not explicitly recorded on Henry’s
time sheets or pay sheets (see, e.g., Doc. 44-5 at 42, 62).
The defendants claim that based on Wells' determination an
installer could routinely unload demolition debris and load
job materials in 15-30 minutes and that these tasks should
rarely take more than 45 minutes to complete, Alabama
ReBath paid installers for 45 minutes of “load/unload time”
for each phase of a job. (Doc. 44-7 at 2-3). Wells testified that

for Henry, this translated to $15. (Id. at 3). . Henry testified
it typically took between 45 minutes and one hour to unload
debris and load job materials and that it might have taken
more than one-and-one-half hours to perform these tasks on
some days. (Doc. 46-1 at 1; Doc. 46-1 at 1).

If Henry was to receive compensation for load/unload time
on a given day, “yes” was recorded in a field for load/unload
time on his pay sheet. (See, e.g., Doc. 44-5 at 62). Henry’s
pay sheets for May and June 2015 indicate he was paid $15
for load/unload time on days he was credited with that time.
(Id. at 62-66). However, Henry’s pay sheets for July and
August 2015 indicate Henry was paid $11.25 for that time.
(Id. at 67-76). Whatever Henry was paid for load/unload time,
neither the estimated 45 minutes required to unload debris and
load job materials nor the actual time Henry spent performing
these tasks appears to have been counted towards Henry’s
overtime. (See, e.g., id. at 62). Henry’s pay sheets appear
to calculate straight time and overtime based solely on time
spent on the job site, with load/unload time added on top of
that calculation. (See, ¢.g., id.). Henry’s pay sheets for May
through August 2015 show he worked 40 or more hours on
the job site during some weeks. (/d. at 62, 63, 65, 66, 68-70,
74-76).

*2 After unloading demolition debris and loading job
materials, Henry departed the Alabama ReBath office for the
job site in his company van. (Doc. 46-1 at 1). In addition to
job materials, Henry carried personal and company tools in
the van. (Doc. 44-7 at 5). Henry claims he was not always paid
for travel time from the Alabama ReBath office to the job site.
(Doc. 46-1 at 1). He further claims that when was paid for this
time, his compensation was based on an estimate derived from
Google Maps, not his actual travel time, which was greater
than the estimated time. (/d. at 1-2). However determined,
travel time from the Alabama ReBath office to the job site,
like load/unload time, does not appear to have been counted
towards Henry’s overtime. (See, e.g., Doc. 44-5 at 61).

Henry typically returned his company van to the Alabama
ReBath office at the end of the day. (Doc. 44-1 at 20). The

 
Henry v. Wells RASSdaithG- CVO RR SSopPMbigpOCcuMent 24 Filed 11/12/19 Page 19 of 36

2019 Wage & Hour Cas.2d(BNA)7492,0¢C@C~*~*~—“‘i:‘Ct«*é
defendants did not compensate Henry at all for return travel
time. (Doc. 44-7 at 3). Henry testified the defendants required
him to return his company van to the Alabama ReBath office
at the end of the day. (Doc. 44-1 at 20; Doc. 46-1 at 2). Wells
testified Henry could drive the van home at the end of the
day if his home was closer to the job site than the Alabama
ReBath office. (Doc. 44-7 at 5). David Wilkinson, who was
employed by Alabama ReBath in a supervisory role, testified
Henry could drive his company van home at the end of the
day on occasion if the job site was close to his home, but
that otherwise he had to bring the van back to the Alabama
ReBath office. (Doc. 44-6 at 16; Doc. 44-10 at 17). Henry
acknowledged he sought and received permission to drive the
van home on two or three occasions. (Doc. 44-1 at 11; Doc.
46-1 at 2). For some period of time in early-to-mid September
2015, Henry did not work while his company van was in the
shop for repairs. (Doc. 44-8 at 122-28).

Henry complained to Wells and Wilkinson about his
compensation for load/unload time and travel time. (Doc.

46-1 at 2-3; Doc. 51 at 28).° Henry testified Wells appeared
frustrated and upset regarding Henry’s complaints. (Doc. 46-1

at 2-3). d Henry claims that in retaliation for his complaints,
Wells informed him and his co-workers they would not be
compensated for load/unload time at all. (Doc. 44-1 at 21;
Doc. 46-1 at 2; Doc. 47 at 23). However, Henry’s pay sheets
for the weeks leading up to September 1, 2015, show he was
paid for some load/unload time during each of those weeks.
(Doc. 44-5 at 62-76).

Beginning on September 1, 2015, Alabama ReBath paid
Henry on a commission, rather than an hourly basis. (Doc.
44-7 at 4). Henry claims he never wanted to be paid on
commission, which resulted in a smaller rate of pay than his
hourly rate. (Doc. 44-1 at 10-11; Doc. 46-1 at 3; Doc. 47 at
10). According to Henry, he was transitioned to commission-
based pay in retaliation for his complaints regarding his
compensation for load/unload time and travel time. (Doc.
46-1 at 2-3; Doc. 47 at 23). In support of their first motion for
summary judgment, the defendants calculated Henry’s rate
of pay for each of the six weeks he was compensated on
a commission by dividing his hours for each week into his
compensation for each week. (Doc. 36 at 10). In all but two of
those weeks, Henry’s rate of pay exceeded his $20 hourly rate.
(Ud.). Henry did not dispute the accuracy of this calculation
(Doc. 38), which formed a basis for the entry of summary
judgment in the defendants' favor on Henry’s unpaid wages
and overtime claims for the period September 1, 2015, to
October 26, 2015 (Doc. 42).

 

*3 Wells terminated Henry on October 26, 2015. (Doc. 44-3
at 52; Doc. 44-7 at 2). Wells did not give Henry a reason for
his termination. (Doc. 44-1 at 16; Doc. 44-3 at 54). Henry
testified he did not ask for one. (Doc. 44-1 at 16). Wilkinson
testified Wells did not have any conversation with him about
why Henry was no longer working for Alabama ReBath.
(Doc. 44-10 at 20, 28).

Henry claims Wells terminated him because he continued to
complain about his compensation for load/unload time and
travel time and about his transition to commission-based pay.
(Doc. 44-1 at 23; Doc. 46-1 at 3). Wells denied he terminated
Henry because of any complaints Henry made regarding pay.
(Doc. 44-3 at 55). He testified he terminated Henry because
(1) Henry failed to communicate with him and other Alabama
ReBath employees for purposes of scheduling, (2) there were
frequent problems with Henry’s jobs, for which Henry refused
to take responsibility, (3) Henry rebuffed Wells' efforts to help
him learn how to do his job more effectively and efficiently,
and (4) Henry generally had a poor attitude. (/d. at 52-55).

Wells did not discipline Henry for issues regarding his
communication, job performance, or attitude pursuant to a
progressive discipline policy included in the Alabama ReBath
Employee Handbook prior to terminating him. (Doc. 44-3 at
54). A prefatory paragraph to the policy states, “progressive
discipline is not appropriate in every case and Alabama Re-
Bath will review each case on its own facts.” (Doc. 44-4 at
47 (emphasis in original) ). A note at the end of the policy
states, “[t]he progressive discipline procedure outlined here
is a general guideline only and the management of Alabama
Re-Bath is NOT required to follow this procedure in every
case.” (Id. at 50 (emphasis in original) ). Wells testified
Alabama ReBath had an informal and liberal approach to
discipline at the time of Henry’s employment. (Doc. 44-3 at
18-19).

Henry testified neither Wells nor Wilkinson ever discussed
with him issues regarding communication, timely completion
of jobs, scheduling, job performance, or attitude. (Doc. 44-1
at 11-12; Doc. 46-1 at 3). He notes that during a meeting to
discuss his transition to commission-based pay, he told Wells
there were no complaints regarding his jobs and that his jobs
were perfect. (Doc. 46-1 at 2). Wells responded by mentioning
a customer complaint but noting he was not trying to blame
Henry for the complaint, which he suspected had something
to do with “corporate.” (/d.).

 

 

original U.S. Government Works
Henry v. Wells RASSd3iAG-CUA2RSBosPMbidpocument 24 Filed 11/12/19 Page 20 of 36

2019 Wage & Hour Cas.2d (BNA) 7492 —
Wilkinson testified he personally did not have frustrations

with Henry’s communication (Doc. 44-10 at 16), could
only guess at what specific issues Wells had with

Henry’s communication (id.), 8 and himself did not receive
complaints regarding the quality of Henry’s work (id. at 24).
However, he also testified Wells was frustrated with Henry’s
job performance in that it took Henry longer than scheduled
to complete jobs, which made it difficult to schedule Henry
for jobs, and that there were “a lot of problems” on Henry’s
jobs. (Doc. 44-10 at 12, 14-16). Text messages from Wells
to Henry in October 2015 confirm Wells was frustrated with
Henry’s communication as it related to scheduling. On Friday,
October 2, 2015, after Henry told Wells he planned to have a
customer sign paperwork on the following Monday morning
at 8:00 A.M., the following exchange ensued:

Wells: and what about monday’s schedule? and why
couldn't you discuss this earlier? this is why we struggle
with scheduling and why we don't schedule ahead. i can't
have surprises. monday expects you to be there around 8.
so how do we do both? i tend to be okay with a lot of things
as long as they are not surprises because i can't plan around
surprises. so i would like to know your plan for Monday
being you have to be at two places at once. how do we
reconcile this?

Henry: Monday is not a problem as Gloria is aware I am
coming first thing to have that signed and | will call the
customer and make them aware of when I will be arriving.

I will take care of my end and I understand how frustrating
that can be to you worrying about it...

*4

Wells: i think you very well understand how unforeseen
items can cause a schedule delay ... right? ... i've cleared out
most of our issues, but right now what’s left is and seems
to still be is communication[.]

Wells: so the next thing to address is communication. you
have to communicate items like this with me or us. if there
was an issue with gloria, it would've been nice to know
wednesday or as soon as you know so we can address it
together[.]

(Doc. 44-9 at 3-4). On Friday, October 16, 2015, after Henry
told Wells he would be available for another job on the
following Tuesday, the following exchange ensued:

 

gayi ft © oN ovr ’ LAs Le
roinal U.S. Government Works.

Wells: ugh. we already scheduled you monday[.] why
would you say this on friday[.] last week you told us you
were good for monday[.] i mean this week on wed[.]

Henry: I'm in the bathroom.

Wells: are you joking or serious. i need to know what to
do as it’s already scheduled and unsure if i now have to
unscheduled this[.]

Henry: Is Tuesday out of the question?

Wells: well we just booked him. so yes. otherwise we
keep doing the very thing we have been trying so hard
to avoid. the whole point of not scheduling ahead unless
you say something was to keep us from rescheduling. it
takes a lot of time chasing them around all the time. and
the uncertainty of the rest of the week makes it difficult to
schedule anything else[.] now that you finally told us ahead
like we asked, we did what we said which is we scheduled
ahead. now you're asking us to undo this[.]

Wells: what would solve my problem in scheduling is
communication, in a nut shell[.] you communicate, we
schedule. you become predictable, we schedule without
having to communicate[.] ... help me with communication.
i don't know how to fix this but i'm doing the best i can[.]

(Ud. at 8-10). Text messages from Wells to Henry in
October 2015 also show Wells believed there to be problems
with the quality of Henry’s work and that Henry denied
responsibility for the alleged problems. On October 26, 2015,
the day of Henry’s termination, Wells and Henry exchanged
text messages regarding one customer’s squeaky floor and
another’s plumbing problem:

Henry: .... [the customer’s floor] did not squeak until a
month or so later. Was not squeaking directly after install.
This problem had nothing to do with my install...”

Wells: she called it in the day or two later. we were out
there twice before i had sent you guys on friday[.] we've
been dealing with it since. you just didn't know about it
until about a month later[.]”

Wells: bottom line ... it should've been taken care of and
it’s easy to say it didn't squeak then (except it actually did).

 

Oo
2019 Wage & Hour Cas.2d (BNA) 7492
for it to happen exactly right after we were working in there
is too much of a coincidence[.]

Wells: .... Abbot has called back and she’s getting back
flow of water filling up her sink. it seems possible you may
have had trash in the sink that clogged it up as it didn't
happen before we did her job.

Henry: Abbot’s problem is in the wall no possible way
trash could get in that area.

(Doc. 44-9 at 19-20).

II. Procedural History

*5 In their first motion for summary judgment, the
defendants sought dismissal of Henry’s claims for unpaid
wages and overtime for the period September 1, 2015, to
October 26, 2015, during which the defendants paid Henry on
a commission basis, on the grounds those claims were subject
to the “retail or service establishment” exemption codified at
29 U.S.C. § 207(i). (Doc. 35). Henry conceded the argument.
(Doc. 38). The undersigned granted the defendants' motion,
dismissing Henry’s claims for unpaid wages and overtime
for the period September 1, 2015, to October 26, 2015, with
prejudice. (Doc. 42).

Through the presently pending motion, the defendants seek
summary judgment on Henry’s claims for unpaid wages and
overtime compensation related to “load/unload time” and
travel time incurred prior to September |, 2015, in violation of
29 U.S.C. $§ 206 and 207 and unlawful retaliation in violation
of 29 U.S.C. § 215(a)(3).

III. Standard of Review

Under Rule 56 of the Federal Rules of Civil Procedure, “[t]he
[district] court shall grant summary judgment if the movant
shows that there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.”
FED. R. CIV. P. 56(a); see also Celotex Corp. v. Catrett, 477
U.S. 317, 322 (1986). The party seeking summary judgment
bears the initial burden of informing the district court of the
basis for its motion and identifying those portions of the
record the party believes demonstrate the absence ofa genuine
dispute as to a material fact. Celorex Corp., 477 U.S. at 323.
Lf the movant fails to carry its initial burden, the motion must
be denied, and the court need not consider what showing the
non-movant has made. Fitzpatrick v. City of Atlanta, 2 F.3d

 

wc ON stain ta arininai i, &
8. NO Claln1 10 OFIGINa: Uo.

1112, 1116 (11th Cir. 1993). Otherwise, the non-movant must
go beyond the pleadings and come forward with evidence
showing there is a genuine dispute as to a material fact for
trial. Celotex Corp., 477 U.S. at 324.

The substantive law identifies which facts are material and
which are irrelevant. Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 248 (1986). A dispute is genuine if there is a real
basis in the record for the dispute, Ellis v. England, 432
F.3d 1321, 1326 (11th Cir. 2005), and the evidence is such
that a reasonable jury could return a verdict for the non-
movant, diderson. 477 U.S. at 248. If the evidence is merely
colorable or not significantly probative, summary judgment
is appropriate. /d. at 249-50 (internal citations omitted). All
reasonable doubts about the facts should be resolved in favor
of the non-movant, and all justifiable inferences should be
drawn in the non-movant’s favor. Fitzpatrick, 2 F.3d at 115.

IV. Discussion

The defendants seek summary judgment on Henry’s claims
for load/unload time and travel time from the Alabama
ReBath office to the job site on the ground Henry’s pay sheets
show he was compensated for that time. (Doc. 51 at 21-23).
They claim the Portal-to-Portal Act, which amended the
FLSA, excepts Alabama ReBath from compensating Henry
for return travel time. (/d. at 24-26). Finally, they claim Henry
has failed to make out a prima facie case of retaliation and
that they have articulated legitimate, non-retaliatory reasons
for Henry’s termination that Henry cannot rebut as pretext.
Ud. at 27-32).

A. Load/Unload Time & Travel Time to Job Site
In his interrogatory responses, Henry identified a number
of days as to which the job start time recorded on his time
sheet was earlier than the job start time recorded on his pay
sheet. (Doc. 44-2 at 10-11). He claimed he did not receive
compensation for the difference, totaling 42 hours, which
represented time he spent unloading demolition debris and
loading job materials. (/d.). The defendants claim Henry has
simply misunderstood how to read his pay sheets, which
recorded load/unload time and travel time separately from
time spent on the job site. (Doc. 51 at 21). According
to the defendants, their records show Henry was not yet
employed by Alabama ReBath on days as to which he claims
a total of 6.5 hours owed and that he was paid for a total
of 34.66 hours of load/unload time and travel time on the

remaining days. (/d. at 21-23). ° The defendants’ calculation
is based on an allotment of 45 minutes of load/unload time to

 

 

sige sink SAfarizc /
yernment Works. 4
Henry v. Wells RASSdsIhG- CVORRSSodP Mb19pocument 24 Filed 11/12/19 Page 22 of 36

 

2019 Wage & Hour Cas.2d (BNA) 7492

Henry, irrespective of the actual time Henry spent unloading
demolition debris and loading job materials. (See id.). For
purposes of the defendants’ motion, the dispositive question is
whether the defendants, as the movants, have shown payment
of Henry for load/unload time in this manner complied with
the FLSA’s minimum wage and overtime requirements. As
discussed below, they have not carried their burden on this
issue.

*6@ While the FLSA does not require an employer to
compensate an employee on an hourly basis but, rather,
permits an employer to compensate an employee on a piece-
rate, salary, commission, or other basis, an employer cannot
necessarily pay an employee on one of these alternative
bases without consideration of the hours actually worked by

the employee. 29 C.F.R. § 778.109. '0 Where an employer
compensates an employee on an other-than-hourly basis,
compliance with the FLSA’s minimum wage and overtime
requirements is generally determined by reference to an
employee’s “regular rate of pay,” and that rate is determined
by reference to the hours actually worked by the employee.
Id. For example, if an employee is compensated solely on
an hourly basis, his regular rate is his hourly rate. 29 C.F.R.
$ 778.110. If an employee is paid a flat sum for doing a
particular job without regard to the number of hours spent
on the job, his regular rate is the total of all sums received
at the job rate for a given work week divided by the total
hours actually worked during that week. 29 C.F.R. § 778.112.
If an employee is compensated on the basis of multiple
rates, his regular rate is his total earnings from all rates
for a given work week divided by his total hours worked
during that week. 29 C.F.R. § 778.115; see also § 778.109.
However computed, the employee’s regular rate of pay must
not fall below the statutory minimum wage, and the employee
must be compensated at one-and-one-half times that rate for
hours worked in excess of forty. 29 C.F.R. § 778.107; see
also 29 U.S.C. §§ 206, 207; Helmert v. Butterball, LLC,
805 F. Supp. 2d 655, 667 (E.D. Ark. 2011) (holding that
employer cannot compensate employees based on amount of
time a reasonably efficient employee would spend donning
and doffing smocks if actual time is greater and result is
that compensation falls below FLSA’s minimum wage and

overtime requirements). i

the defendants bear the burden of
demonstrating their entitlement to summary judgment —

As the movants,

that there are no genuine issues of material fact regarding
Henry’s compensation for load/unload time or whether this
compensation complied with the FLSA’s minimum wage

‘and overtime requirements. Specifically, that means (1)

calculating a regular rate of pay for each week Henry worked,
based on his hourly compensation, flat-rate compensation for
load/unload time, and the number of hours he actually worked
at both of these rates, (2) confirming that rate did not fall
below the statutory minimum wage, and (3) showing that
Henry was compensated at one-and-one half times that rate
for hours worked in excess of forty. Because the defendants
have not done this, they have fallen short of meeting their
burden. See Gaytan v. G&G Landscaping Constr, Inc., 145
F. Supp. 3d 320, 326-27 (D.N.J. 2015) (denying employer’s
motion for summary judgment where employer neglected
to address question as to whether its method of overtime .
compensation complied with FLSA); [Wirtz v. Williams,
369 F.2d 783, 785 (Sth Cir. 1966) (holding district court’s
conclusion employer had complied with FLSA’s overtime
requirements was clearly erroneous where employer paid
employees based on estimated hours and kept no record of
hours actually worked).

Although the burden is the defendants, in the interest of
an efficient resolution of the parties' dispute and because,
ultimately, liability under the FLSA is a question of law,
Birdwell y. Citv of Gadsden, 970 F.2d 802, 808 (11th Cir.
1992) (“It is for the court to determine if a set of facts gives
rise to liability [under the FLSA]; it is for the jury to determine
if those facts exist.”), the undersigned has scrutinized the
evidence submitted by both parties and attempted to identify
undisputed facts from which it could be determined whether
Henry’s compensation for load/unload time was FLSA-
compliant. The answer to the question turns on the number
of hours Henry actually spent at the Alabama ReBath office
unloading demolition debris and loading job materials in a
given work week and the compensation he received for that
time. See discussion supra. Neither Henry’s time sheets nor
his pay sheets explicitly record the actual time Henry spent
unloading debris and loading materials on a given day. To
the extent the time could be deduced from other recorded
information, the undersigned declines to undertake this time-
consuming analysis, given other questions of fact would
nonetheless preclude summary judgment.

*7 First, while Wells testified Henry was paid $15 for load/
unload time (Doc. 44-7 at 3) and Henry’s pay sheets for May
and June 2015 indicate the same (Doc. 44-5 at 62-66), Henry’s
pay sheets for July and August 2015 indicate he was paid
$11.25 for that time (id. at 67-76). At least with respect to July
and August 2015, determination of which rate is accurate —
the rate Wells testified Henry was paid for load/unload time or

 

euters. Na claim to original U.S. Government Works.

Nn
Henry v. Wells @aG@dBlihg-CVEO2RZ8odPMdi19p0cument 24 Filed 11/12/19 Page 23 of 36

2019 Wage & Hour Cas.2d (BNA) 7492
the rate recorded on Henry’s pay sheets as paid for that time
— is necessary to determine Henry’s regular rate of pay.

Second, even assuming Henry spent no more than 45 minutes
unloading demolition debris and loading job materials and
was compensated $15 for that time, there is some question
whether that compensation complied with the FLSA’s
overtime requirements. Henry’s pay sheets appear to calculate
straight time and overtime based solely on time spent on
the job site, with load/unload time added on top of that
calculation. (See, e.g., Doc. 44-5 at 62). As a general rule,
all compensable time must be considered in determining
whether overtime compensation is owed. See 29 C.F.R. §
790.6 (“Periods of time between the commencement of the
employee’s first principal activity and the completion of his
last principal activity on any workday must be included in
the computation of hours worked....”); 29 C.F.R. § 778.315
(“In determining the number of hours for which overtime
compensation is due, all hours worked [ ] by an employee
for an employer in a particular workweek must be counted.”);
29 C.F.R. § 785.38 (‘Time spent by an employee in travel
as part of his principal activity ... must be counted as
hours worked.”); Mendez v. Radec Corp., 232 F.R.D. 78,
88 (W.D.N.Y. 2005) (“[C]ompensable travel time is to be
included in determining the number of hours an employee has
worked in a given week.... There is no basis to treat travel
time differently from employees' other work-related activites,
and those hours count in determining whether the employee is
entitled to overtime.”); Kroll \. Home Depot U.S.A., Inc., 2003
WL 23332905, at *4 (S.D. Ga. Aug. 20, 2003) (holding that
employee would be entitled to overtime pay for compensable
travel time that occurred during week in which she worked
more than forty hours). To the extent Henry’s hours on the
job site exceeded 40 in a given week or those hours together
with the hours Henry spent unloading demolition debris and
loading job materials exceeded 40 — and there is evidence they
did (Doc. 44-5 at 62, 63, 65, 66, 68-70, 74-76) — Henry would
be due overtime compensation for load/unload time, absent a
valid argument from the defendants to the contrary. The same
is true with respect to Henry’s travel time from the Alabama
ReBath office to the job site.

For the foregoing reasons, the defendants' motion for
summary judgment on Henry’s claims for load/unload time
and travel time to the job site are due to be denied.

B. Return Travel Time
Under the Portal-to-Portal Act, which amended the FLSA,
an employer is not required to pay an employee for (1)

> 2019 Thomsan Reuters. No claim to original U.S

“traveling to and from the actual place of performance of
the principal activity or activities which [the] employee is
employed to perform” or (2) “activities which are preliminary
to or postliminary to [the employee’s] principal activity or
activities.” 29 U.S.C. § 254(a).

The term “principal activities” includes all activities that
are an “integral and indispensable part of the principal
activities.” /BP. Inc. v. Alvarez, 546 U.S. 21, 30 (2005)
(quoting Steiner v. Mitchell, 350 U.S. 247, 256 (1956) ).
Therefore, while ordinary home-to-work and work-to-home
travel is not compensable, travel that is an integral and
indispensable part of an employee’s principal activities is
compensable. See Llorca v. Sheriff: Collier Cty., Florida,
893 F.3d 1319, 1324 (11th Cir. 2018) (holding that in the
Eleventh Circuit, “commuting time and other preliminary
and postliminary activities are compensable only if they
are both an integral and indispensable part of the principal
activities” (emphasis in original) ); Preston v. Settle Down
Enterprises, Inc.. 90 F. Supp. 2d 1267, 1279 (N.D. Ga. 2000)
(noting travel time is compensable only if it is a principal
activity of the employee). An activity such as travel is integral
and indispensable to an employee’s principal activities if it “is
an intrinsic element of those activities and one with which the
employee cannot dispense if he is to perform [the] principal
activities.” /ntegrity Staffing Sols., Inc. v. Busk, 135 S$. Ct. 513,
517 (U.S. 2014).

*8 In Integrity Staffing, the United States Supreme Court
emphasized the integral-and-indispensable test is tied to the
productive work an employee is employed to perform and
held that the United States Court of Appeals for the Ninth
Circuit had erred in focusing on whether an employer required
a particular activity. /d. at 519. According to the defendants,
this calls into doubt the decision of the United States Court
of Appeals for the Eleventh Circuit in Burton v. Hillsborough
Cty., Florida, 181 F. App'x 829 (11th Cir. 2006), on which
Henry relies to support his claim the defendants were required
to pay him for return travel time because they mandated he
leave his company van at the Alabama ReBath office at the
end of the day. (Doc. 52 at 9 n.37). In that case, the circuit
court held that “if an employee driving an employer-owned
car is required to return to the employer’s premises after a
day’s work prior to returning home, that time is compensable
under the FLSA.” /d. at 835 (emphasis in original). Although
the Eleventh Circuit has not expressly addressed Burton
following Integrity Staffing, it has noted that “the fact that an
employer requires or benefits from the activity at issue does
not establish that the activity is integral and indispensable.”

Oo

Government Works
Henry v. WellsGAS2 BhG-CVOZ238o0pP abidpocument 24 Filed 11/12/19 Page 24 of 36

 

2019 Wage & Hour Cas.2d (BNA) 7492

Llorca, 893 F.3d at 1324 (citing /niegrity Staffing, 135 S. Ct.
at 519). See also Brantley v. Ferrell Elec., Inc., 112 F. Supp. 3d
1348. 1370 (S.D. Ga. 2015) (noting that in /ntegrity Staffing,
the Supreme Court rejected tests like the one articulated in
Burton to the extent they focus on whether an employer
required a particular activity). However, persuasive authority
suggests it is not irrelevant, either.

In Meeks v. Pasco Cty. Sheriff; a deputy sheriff sought
overtime compensation for time spent transporting his patrol
car between a sheriff’s patrol division office and his patrol
zone. 688 F. App'x 714, 716 (11th Cir. 2017). The deputy
sheriff was not allowed to store the car at home but, rather,
was required to store it at a sheriff’s patrol division office
because he lived more than fifteen miles outside the county.
Id. Citing Integrity Staffing, the Eleventh Circuit held that
the travel time was an integral and indispensable part of
the deputy sheriff’s principal activities — his patrol duties —
because he relied on the patrol car to maintain contact with
the sheriff and respond to calls assigned by the sheriff and
could not have patrolled his zone without it. Jd. at 717. In
other words, although the requirement that the deputy sheriff
store his patrol car at a designated location may not have been
sufficient to render the time spent transporting it between that
location and his patrol zone compensable, it was relevant to
the extent the car was essential to the deputy sheriff’s job; the
deputy sheriff had to have the car, and because his employer
required it to be stored at a designated location, he had to
transport it between that location and his patrol zone.

The regulations promulgated by the Department of Labor
to implement the FLSA lend support to the conclusion an
employer’s requirement may render travel time compensable.
See 29 C.E.R. § 785.38 (“If an employee normally finishes his
work on the premises at 5 p.m. and is sent to another job which
he finishes at 8 p.m. and is required to return to his employer’s
premises arriving at 9 p.m., all of the time is working time.
However, if the employee goes home instead of returning to
his employer’s premises, the travel after 8 p.m. is home-to-
work travel is not hours worked.”).

Here, evidence Henry carried job materials and personal and
company tools in his company van (Doc. 44-7 at 5) and was
not able to work for some period of time in early-to-mid
September 2015 while the van was in the shop for repairs
(Doc. 44-8 at 122-28) suggests Henry relied on the van to
transport materials to and from the job site and could not
have performed his principal activity — installing bathrooms
— without it. Moreover, there is conflicting testimony as to

whether the defendants required Henry to return his company
van to the Alabama ReBath office at the end of the day. (Doc.
44-1 at 20; Doc. 44-6 at 16; Doc. 44-7 at 5; Doc. 46-1 at
2; Doc. 44-10 at 17). Resolution of these factual issues is
necessary to determine whether Henry’s return travel time is
compensable under the FLSA. Accordingly, the defendants’
motion for summary judgment on this claim is due to be
denied.

C. Retaliation

*§ The FLSA protects an employee against retaliation for
asserting his rights under the statute. See 29 U.S.C. § 215(a)
(3). To establish a prima facie case of FLSA retaliation, a
plaintiff must show the following: (1) he engaged in activity
protected under the FLSA, (2) he subsequently suffered
adverse action by his employer, and (3) there was a causal
connection between his protected activity and the adverse
action. Holfv. Coca-Cola Co., 200 F.3d 1337, 1342-43 (11th
Cir. 2000). If the plaintiff makes this prima facie showing,
the burden shifts to the employer to articulate a legitimate,
non-retaliatory reason for its adverse action. See id. If the
employer is able to do so, the burden shifts back to the plaintiff
to demonstrate the proffered reason is pretext for retaliation.
See id.; see also Johnson v. Advertiser Co., 778 F. Supp. 2d
1270, 1277 (M.D. Ala. 2011) (citing Wolf for proposition that
“Tijn the Eleventh Circuit, retaliation claims under the FLSA
are analyzed under the burden-shifting framework employed
by courts in cases brought under Title VII of the Civil Rights
Act”). If the plaintiff fails to demonstrate a genuine dispute as
to a material fact regarding pretext, the employer is entitled
to summary judgment on the retaliation claim. Johnson, 778
F. Supp. 2d at 1277 (citing Combs v. Plantation Patterns, 106
F.3d 1519, 1528 (11th Cir. 1997) ).

Henry claims that in retaliation for his continued complaints
regarding his compensation, the defendants first eliminated
compensation for all load/unload time, then transitioned
him to commission-based pay, and finally terminated his
employment. (Doc. 44-1 at 10-11, 21, 23; Doc. 46-1 at 2-3;
Doc. 47 at 23). The defendants argue Henry’s complaints did
not rise to the level of activity protected by the FLSA; the
acts, other than termination, of which Henry complains are
not adverse for purposes of maintaining an FLSA retaliation

12

claim; ~ Henry cannot demonstrate a causal connection
between his complaints and his termination; and they have
articulated legitimate, non-retaliatory reasons for Henry’s
termination that Henry cannot rebut as pretext. (Doc. 51 at

26-32).

 

 

 

“s

i9 Thomson Reuters. No claim to original U.S. Government Works.
Henry v. WellsReB@cBIhG-CVAN2238osP \Abidpocument 24 Filed 11/12/19 Page 25 of 36

2019 Wage & Hour Cas.2d (BNA) 7492

1. Elimination of Compensation for Load/Unload Time

Henry is not specific as to when he claims the defendants
eliminated compensation for all load/unload time. To the
extent he claims the defendants took this action prior to
September 1, 2015, his pay sheets refute the claim. Henry’s
pay sheets for the weeks leading up to September 1, 2015,
show Henry was paid for some load/unload time during
each of those weeks. (Doc. 44-5 at 62-76). To the extent
Henry claims the defendants eliminated compensation for all
load/unload time on or after September 1, 2015, Henry has
conceded he was properly compensated between that date and
his termination on October 26, 2015 (Doc. 38), as a result of
which any such action cannot have been adverse for purposes
of maintaining an FLSA retaliation claim.

2. Transition to Commission Compensation

Henry claims his transition to commission-based pay was
adverse because he never wanted to be paid on commission
and his commission-based rate of pay was smaller than his
hourly rate. (Doc. 44-1 at 10-11; Doc. 46-1 at 3; 47 at 10).
“(Njot everything that makes an employee unhappy is an
actionable adverse employment action.” Bass v. Bd. of Cty.
Comm'rs, Orange County, Florida, 256 F.3d 1095, 1118 (11th
Cir. 2001) (internal quotation marks omitted), overruled in
part on other grounds by Crawford v. Carroll, 529 F.3d 961
(11th Cir. 2008). To be adverse, conduct falling short of

“ce

termination, failure to hire, or demotion “ ‘must, in some
substantial way, alter the employee’s compensation, terms,
conditions, or privileges of employment, deprive him or her
of employment opportunities, or adversely affect his or her
status as an employee.’ ” Blue y. Dunn Const. Co., 453 F.
App'x 881, 884 (11th Cir. 2011) (quoting Crawyord, 529 F.3d
at 970). In other words, the mere fact Henry did not want
to be paid on commission does not make his transition to
commission-based pay an adverse action. Moreover, his claim
the transition negatively affected his rate of pay is refuted by
evidence he did not contest. In support of their first motion for
summary judgment, the defendants calculated Henry’s rate
of pay for each of the six weeks he was compensated on a
commission basis by dividing his hours for each week into
his compensation for each week. (Doc. 36 at 10). In all but
two of those weeks, Henry’s rate of pay exceeded his $20
hourly rate. (/d.). Henry did not dispute the accuracy of this
calculation (Doc. 38), which formed a basis for the entry

 

of summary judgment in the defendants' favor on Henry’s
unpaid wages and overtime claims for the period September
1, 2015, to October 26, 2015 (Doc. 42). Accordingly, Henry’s
transition to commission-based pay was not an adverse action
for purposes of maintaining an FLSA retaliation claim.

3. Termination

*10 The defendants do not argue, and it is beyond dispute,
termination is an adverse action for purposes of maintaining
an FLSA retaliation claim. See Blue, 453 F. App'x at 884
(identifying termination as adverse employment action).
However, this aspect of Henry’s FLSA retaliation claim fails,
as well, because the defendants have articulated legitimate,
non-retaliatory reasons for Henry’s termination that Henry
has failed to rebut as pretext.

Wells denied he terminated Henry because of any complaints
Henry made regarding pay. (Doc. 44-3 at 55). Wells testified
he terminated Henry for reasons that included Henry’s lack
of communication, which affected scheduling, and problems
with the quality of Henry’s work for which Henry refused
to take responsibility. (Jd. at 52-55). These are legitimate,
non-retaliatory reasons for terminating an employee. See
Penaloza v. Target Corp., 2012 WL 6721011, at *10 (M.D.
Fla. Dec. 27, 2012) (“Poor job performance ... is a legitimate,
non-discriminatory reason for adverse employment action.”),
affd 549 F. App'x 844 (11th Cir. 2013); Haigh v. Gelita
USA, Inc., 632 F.3d 464, x (holding that employee’s
interpersonal and communication problems were legitimate,
non-discriminatory reasons for his termination); Brown v.
Ohio State Univ., 616 F. Supp. 2d 740, 751 (S.D. Ohio
2009) (holding that failure to accept problems within her
responsibility, untimely completion of assignments, and poor
communication are legitimate, non-discriminatory reasons
for an employee’s termination), aff'd, 385 F. App'x 486
(6th Cir. 2010). Accordingly, the burden shifts to Henry to
demonstrate a genuine issue of material fact as to whether the
defendants’ proffered reasons for his termination are pretext.
See Johnson, 778 F. Supp. 2d at 1277.

To demonstrate pretext, a plaintiff “must produce sufficient
evidence for a reasonable fact finder to conclude that a
retaliatory reason for the adverse employment action is more
likely or that each of the employer’s proferred reasons for the
adverse employment action is unworthy of credence.” /d. at
1281 (citing Texas Dep't of Cmty. Affairs v. Burdine, 450 U.S.
248, 256 (1981); Jackson v. Ala. State Tenure Comm'n, 405

 

 

yy f
NEO}

y Reuters. No claim to original U.S. Government Works. 8
Henry v. WellsG@aSeddiihg-CVN 2236p Mbidpocument 24 Filed 11/12/19 Page 26 of 36

F.3d 1277, 1289 (11th Cir. 2005); Chapman y. Al Transport,
229 F.3d 1012, 1037 (11th Cir. 2000) ); see also Raspanti \.
Four Amigos Travel, Inc., 266 F. App'x 820, 823-24 (11th Cir.
2008). “ ‘Provided that the proffered reason is one that might
motivate a reasonable employer, an employee must meet that
reason head on and rebut it.” ” Raspanti, 266 F. App'x at 824
(quoting Chapman, 229 F.3d at 1030).

Henry first argues the defendants' proffered reasons
for his termination are pretext because the defendants
never discussed with him problems. with communication,
scheduling, job performance, or attitude before dismissing
him. (Doc. 47 at 23-26). If true, this might create an
inference of pretext. See Stanfield v. Answering Serv., Inc.,
867 F.2d 1290, 1294 (11th Cir. 1989) (holding that lack of
complaints or disciplinary reports in employee’s personnel
file could support finding of pretext); but see Wascura
v. City of South Afiami, 257 F.3d 1238, 1245-46 (11th
Cir. 2001) (discounting lack of such evidence where there
was no formal review process for employee). However,
text messages exchanged between Wells and Henry refute
Henry’s claim the defendants did not discuss communication,
scheduling, and job performance issues with him. (Doc. 44-9
at 3-4, 8-10). Henry does not dispute the authenticity of
these messages. Moreover, Wilkinson testified Wells was
frustrated with Henry’s job performance in that it took
Henry longer than scheduled to complete jobs, which made
it difficult to schedule Henry for jobs, and there were
“a lot of problems” on Henry’s jobs. (Doc. 44-10 at 12,
14-16). That Wilkinson personally did not have frustrations
with Henry’s communication (see id. at 16) or receive
complaints about the quality of Henry’s work (see id. at 24)
is not sufficiently probative of pretext, given the evidence,
including Wilkinson’s own testimony, Wells was frustrated
with Henry’s job performance for a variety of reasons. This
evidence also diminishes any probative value that could
otherwise be assigned to a single incident identified by Henry
where Wells told Henry he suspected “corporate,” not Henry,
was to blame for a problem with one of Henry’s jobs. (See
Doc. 46-1 at 2).

*11 Henry next argues the defendants' proffered reasons for
his termination are pretext because he was not disciplined
in accordance with Alabama ReBath’s progressive discipline
policy. (Doc. 47 at 26-27). An employer’s departure from
normal procedures may evidence pretext. See Bass, 256 F.3d
at 1108 (“An employer’s violation of its own normal hiring
procedure may be evidence of pretext.”); Hurlbert v. St.
Marys Health Care Svs., Inc., 439 F.3d 1286, 1299 (11th

 

Cir. 2006) (holding that employer’s issuance of separation
notice twelve days after employee’s termination, when usual
practice was to prepare separation notice within one or two
days of termination, was evidence of pretext). However, the
Alabama ReBath policy is peppered with language, some in
emphasized font, making it clear it is not strictly applied (see
Doc. 44-4 at 47, 50), and Wells testified Alabama ReBath
had an informal and liberal approach to discipline at the
time of Henry’s employment (Doc. 44-3 at 18-19). For these
reasons, that Henry was not disciplined in accordance with
Alabama ReBath’s progressive discipline policy prior to his
termination does not cast doubt on the defendants' proffered
reasons for that termination.

Finally, Henry argues the defendants' proffered reasons for
his termination are pretext because they did not give him a
reason for his termination at the time of his dismissal. (Doc.
47 at 27-28). Henry cites Mock \. Bell Helicopter Textron,
Inc., 196 F. App'x 773 (11th Cir. 2006), in support of this
argument. (Doc. 47 at 27). In that case, the Eleventh Circuit
held that a triable issue of fact existed as to whether an
employer’s proffered reason for terminating an employee was
pretext where the employee insisted the employer give him
its reason for terminating him at the time of termination and
the employer refused to do so, only articulating a reason
(unacceptable performance) in a later letter. Afock, 196 F.
App'x at 774. By contrast, Henry testified he did not ask
why he was being terminated. (Doc. 44-1 at 16). See Kohser
v. Protective Life Corp., 2015 WL 1395911, at *7-8 (N.D.
Ala. Mar. 25, 2015) (distinguishing Mock where evidence
failed to show employee asked any questions regarding her
demotion or that employer refused to provide her with any
answers about her work-related deficiencies), affd, 649 F.
App'x 774 (11th Cir. 2016). That Wells did not tell Wilkinson
he terminated Henry because of performance issues (see Doc.
44-10 at 28) does not call the defendants’ proffered reasons
for Henry’s termination into question given Wells had no
conversation with Wilkinson at all about why Henry was no
longer working for Alabama ReBath (id. at 20).

Because Henry has failed to raise a genuine issue of
material fact regarding whether the defendants' legitimate,
non-retaliatory reasons for terminating him were pretext, the
defendants are entitled to summary judgment on Henry’s
FLSA retaliation claim. See Jo/inson, 778 F. Supp. 2d at 1277.

V. Conclusion
For the foregoing reasons, the defendants’ second motion
for summary judgment (Doc. 43) is DENIED as to Henry’s

to

inal ULS. Government Works. 9
Henry v. WellsGase@cBihg-cvOZ238o)P ab1dpocument 24 Filed 11/12/19 Page 27 of 36

2019 Wage & Hour Cas.2d (BNA) 7492

claims for unpaid wages and overtime compensation related

 

DONE this 9th day of January, 2019.

to “load/unload time” and travel time incurred prior to

September 1, 2015. The motion is GRANTED as to Henry’s

All Citations

FLSA retaliation claims, and those claims are DISMISSED
WITH PREJUDICE. Slip Copy, 2019 WL 142305, 2019 Wage & Hour Cas.2d

(BNA) 7492

Footnotes

1

10
11

12

The parties have consented to the exercise of dispositive jurisdiction by a magistrate judge pursuant to 28 U.S.C. §
636(c). (Doc. 12).
The following facts are undisputed, unless otherwise noted. They are viewed in the light most favorable to Henry, as the
non-movant, with Henry given the benefit of all reasonable inferences.
The parties dispute when Henry's employment with Alabama ReBath commenced. (Doc. 46-1 at 1; Doc. 53-1 at 1).
Henry claims he also picked up trash that had been dumped outside. (Doc. 44-1 at 7-8; Doc. 46-1 at 1). Wells denies
Henry was required to clean up trash (Doc. 44-3 at 52), and the defendants contend that even if Henry performed such
work, the time it required was de minimis (Doc. 51 at 24).
Henry disputes that Alabama ReBath always paid this fixed amount of load/unload time. (Doc. 47 at 7).
The defendants dispute the precise nature of Henry's complaints and characterize them as arising from Henry's
misunderstanding of the Alabama ReBath pay system. (Doc. 51 at 28).
The defendants dispute this testimony. (Doc. 52 at 5).
Henry mischaracterizes Wilkinson's testimony on this point. While Henry claims Wilkinson testified he did not recall Wells
having frustrations with Henry's communication (Doc. 47 at 25), Wilkinson testified as follows:
Q. Do you recall specifically what issues Andrew had about the communication?
A. | could only guess.
(Doc. 44-10 at 16).
In response, Henry claims there are missing time sheets and that his pay sheets were altered to remove load/unload
time and travel time from the Alabama ReBath office to the job site, as a result of which he can meet a reduced burden
of proving his claims for this time through deposition and affidavit testimony. (Doc. 47 at 13-15). It is not necessary to
address the substance of Henry's response or the defendants’ reply thereto (Doc. 52 at 6-9) because, as discussed
below, the defendants have not demonstrated Henry's compensation for load/unload time and travel time to the job
site complied with the FLSA’s minimum wage and overtime requirements. See Fitzpatrick, 2 F.3d at 1116 (“If the party
moving for summary judgment fails to discharge the initial burden, then the motion must be denied and the court need
not consider what, if any, showing the non-movant has made.”).
The Department of Labor's regulations implementing the FLSA are accorded Chevron deference. Falken v. Glynn County,
Georgia, 197 F.3d 1341, 1346 (11th Cir. 1999).
For example:
Johnson works 40 hours a week at the plant and is paid $7 an hour, or $280. In the same workweek he earns $60 for 10
hours of piecework done at home. His hourly rate of pay is $6.80 [ ($280 + $60) + 50]. As overtime he gets an extra half-
time for the 10 hours he worked over 40, or $34 [10 x $3.40]. His total wage for the week is $374 [$280 + $60 + $34].
1 GUIDE TO EMPLOYMENT LAW AND REGULATION § 13:32.
The defendants address this aspect of Henry's FLSA retaliation claim in their amended brief in support of their second
motion for summary judgment. (Doc. 51 at 26 n.3). Henry, who did not oppose the filing of the amended brief to address
the same (Doc. 49), was given an opportunity to respond to the defendants’ position (Doc. 50) but did not do so.

End of Document © 2019 Thomson Reuters. No claim to original U.S. Government Works.

 

10
Blue v. Dunn GeaSO Like BAZaIARWWsi Begyment 24 Filed 11/12/19 Page 28 of 36

113 Fair Empl.Prac.Cas. (BNA) 1663 —

453 Fed.Appx. 881
This case was not selected for
publication in the Federal Reporter.
Not for Publication in West's Federal Reporter [1]
See Fed. Rule of Appellate Procedure 32.1
generally governing citation of judicial
decisions issued on or after Jan. 1, 2007. See
also Eleventh Circuit Rules 36-2, 36-3. (Find
CTA11 Rule 36-2 and Find CTA11 Rule 36-3)
United States Court of Appeals,
Eleventh Circuit.

Timothy BLUE, Plaintiff—Appellant,
Vv.
DUNN CONSTRUCTION COMPANY,
INC., Defendant—Appellee.

No. 10—14345

|
Non—Argument Calendar.

Nov. 23, 2011.

Synopsis

Background: Black construction company employee filed
discrimination and retaliation claims under Title VII and
§ 1981 against his employer. The United States District
Court for the Northern District of Alabama entered summary
judgment for employer. Employee appealed as to two
discrimination claims.

[2]

Holdings: The Court of Appeals held that:

[1] assuming that delayed promotion was adverse
employment action and employee established prima facie
case of discrimination, employee did not rebut employer's

nondiscriminatory reason for the delay, and

[2] assuming that employee established prima facie case
of race discrimination in connection with his demotion,
employer's stated reasons for demotion were legitimate,
nondiscriminatory, and nonpretextual.

Affirmed.

 

 

. No claim to original

 

West Headnotes (2)

Civil Rights
= Promotion, demotion, and transfer
Civil Rights
-» Motive or intent: pretext

Assuming, for purposes of argument, that
construction company's delayed promotion of
black acting foreman to permanent foreman was
adverse employment action that would support
prima facie case of discrimination under Title
VII, employer's proffered reasons for delay were
legitimate and nondiscriminatory and were not
shown to be pretextual; plaintiffs performance
evaluation reflected poor performance in three of
five major responsibility categories and showed
failure to score “Good” or “Excellent” in any of
ten overall categories, two white acting foremen
who were promoted more quickly both scored
higher on their performance evaluations, and
plaintiff had repeated difficulty in managing his
crew, leading his supervisors to keep him as
acting foreman in hopes of improvement. 42
U.S.C.A. § 1981; Civil Rights Act of 1964, §
703(a)(1), 42 U.S.C.A. § 2000e—2(a)(1).

14 Cases that cite this headnote

Civil Rights

-= Promotion, demotion, and transfer
Civil Rights

.= Motive or intent; pretext
Assuming, for purposes of argument, that black
construction company employee established
prima facie case of race discrimination in
connection with his demotion from permanent
foreman to regular asphalt worker, employer's
stated reasons for demotion, poor performance
and employee's failure to control his crew, were
legitimate and nondiscriminatory and were not
shown to be pretextual. 42 U.S.C.A. § 1981;
Civil Rights Act of 1964, § 703(a)(1), 42
U.S.C.A. § 2000e~-2(a)(1).

17 Cases that cite this headnote
Blue v. Dunn Ge@Scd. Lac R4ZaIplRVwe1 Boeyment 24 Filed 11/12/19 Page 29 of 36

113 Fair Empl.Prac.Cas. (BNA) 1663 —

Attorneys and Law Firms

*882 Larry R. Mann, Law Office of Larry Mann, Cynthia
Forman Wilkinson, Wilkinson Law Firm, PC, Birmingham,
AL, for Plaintiff—Appellant.

Timothy Alan Palmer, James A. Patton, Jr, Ogletree,
Deakins, Nash, Smoak & Stewart, PC, Birmingham, AL, for
Defendant—Appellee.

Appeal from the United States District Court for the Northern
District of Alabama. D.C. Docket No. 2:09-cv—00864—
WMA.

Before TJOFLAT, CARNES and ANDERSON, Circuit
Judges.

Opinion
PER CURIAM:

**1 Timothy Blue appeals following entry of summary
judgment in favor of the defendant, Dunn Construction
Company, Inc. (“Dunn”), on his employment discrimination
and retaliation claims under Title VII of the Civil Rights Act
of 1964, 42 U.S.C. §§ 2000e-2(a) and —3(a), and under 42

U.S.C. § 1981. | He argues that the district *883 court erred
by finding that his delayed promotion did not constitute an
adverse employment action and that he failed to demonstrate
Dunn's proffered non-discriminatory reason for delaying his
promotion was pretextual. He also argues that the district
court erred by finding that he failed to show that the reason
Dunn gave for subsequently demoting him was pretextual.
Upon review of the record and consideration of the parties'
briefs, we affirm. We address each contention in turn.

I.

“This court reviews a district court's grant of summary
judgment de novo, applying the same legal standards used by
the district court.” Galvez v. Bruce, 552 F.3d 1238, 1241 (11th
Cir.2008). Summary judgment is appropriate where “there is
no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law.” Fed.R.Civ.P.
56(a); Swisher Int'l, Inc. v. Schafer, 550 F.3d 1046, 1050
(11th Cir.2008). “A mere ‘scintilla’ of evidence supporting
the opposing party's position will not suffice; there must be
enough of a showing that the jury could reasonably find for

 

that party.” Brooks v. Cnty. Commnr'n, 446 F.3d 1160, 1162
(11th Cir.2006).

Under Title VII, it is unlawful for an employer “to
discriminate against any individual with
his compensation, terms, conditions, or privileges of

respect to

employment, because of such individual's race.” 42 U.S.C.
§ 2000e-2(a). Under 42 U.S.C. § 1981(a), “[a]ll persons
within the jurisdiction of the United States shall have the same
right ... to make and enforce contracts ... as is enjoyed by white
citizens.” 42 U.S.C. § 1981(a). Claims of race discrimination
are cognizable under both Title VII and § 1981, and they
“have the same requirements of proof and use the same
analytical framework.” Standard v. A.BLE.L. Servs., Inc., 161
F.3d 1318, 1330 (11th Cir.1998). Accordingly, we address
Blue's Title VII claim with the understanding that the same

analysis applies to his § 198] claims. *

A plaintiff may establish a Title VII claim through
the introduction of direct evidence of discrimination
or circumstantial evidence that creates an inference of
discrimination. Hinson v. Clinch Cnty, Ga. Bd. of Educ.,

231 F.3d 821, 827 (11th Cir.2000).° In an employment
discrimination case such as this one, where the plaintiff
relies on circumstantial evidence, we apply the McDonnell—

Douglas * burden-shifting framework. Crawford v. Carroll,
529 F.3d 961, 975-76 (11th Cir.2008). Under this analysis,
the plaintiff can establish a prima facie case of disparate
treatment by showing that: (1) he is a member of a protected
class, (2) he was subject to an adverse employment action,
(3) his employer treated similarly situated employees who
were not members of his protected class more favorably, and
(4) he was qualified to do the job. Burke—Fowler v. Orange
Cnty., 447 F.3d 1319, 1323 (11th Cir.2006). If the plaintiff
satisfies the four *884 elements of a prima facie case of
disparate treatment, and the employer proffers a legitimate,
non-discriminatory reason for its employment action, the
plaintiff must then show that the reason “is a pretext for
unlawful discrimination.” /¢.

**2 We have determined that an “adverse employment
action” includes “termination, failure to hire, or demotion.”
Crawford, 529 F.3d at 970. An employer's conduct falling
short of those actions “must, in some substantial way,
alter the employee's compensation, terms, conditions, or
privileges of employment, deprive him or her of employment
opportunities, or adversely affect his or her status as an
employee.” /d. (quotations and alterations omitted). With
regard to the level of substantiality required, the plaintiff must

Hers. Na claim to original U.S. Government Works.
 

Blue v. Dunn CeAS@cd: UkcCVeB223anIRWe1 Pogyment 24 Filed 11/12/19 Page 30 of 36

113 Fair Empl.Prac.Cas. (BNA) 1663. oo
demonstrate that he “suffered a serious and material change
in the terms, conditions, or privileges of employment.” /d. at
970-71 (quotation omitted) (emphasis in original).

It is uncontested that Dunn's practice was to place an
employee who was being considered for a promotion in an
“acting foreman” role for an indeterminate trial period, during
which the employee would be evaluated for suitability. An
acting foreman is not a salaried employee but is assured of
forty hours' worth of wages regardless of weather conditions,
a benefit not given to regular workers. Acting foremen are
also entitled to overtime wages, which not even permanent
foremen are awarded. Blue remained as an acting foreman for
fifteen months and, due to overtime, earned an annual wage
higher than that of a permanent foreman. He claims that he
was subjected to an adverse employment action because Dunn
unreasonably delayed his promotion to permanent foreman on
account of his race. In support, Blue presented evidence that
two white acting foremen were promoted sooner than he was,
one after serving in the acting role for nine months and the
other, by Blue's accounting, for less than a year.

This circuit has not yet determined whether a delayed
promotion can satisfy the adverse employment action prong.
See Pennington vy. City of Huntsville, 261 F.3d 1262, 1266
(11th Cir.2001). Dunn did not have a company policy about
the length of the evaluation period, meaning that Blue could
not show unreasonable delay in promoting him, based on a
deviation from company policy. The length of the trial period
depends on the employee's performance as acting foreman,
and Blue was an acting foreman for only a few months longer
than the two white acting foremen. Thus, like the Pennington
court, we have “considerable doubt about whether [Blue] can
satisfy ... the adverse employment action prong.” /d.

[1] Even assuming arguendo that he has established
a prima facie case, he did not rebut Dunn's non-
discriminatory reason for the delay. A plaintiff will
withstand summary judgment by demonstrating “such
weaknesses, implausibilities, inconsistencies, incoherencies,
or contradictions in the employer's proffered legitimate
reasons for its action that a reasonable factfinder could find
them unworthy of credence.” Jackson vy. Ala. State Tenure
Comm'n, 405 F.3d 1276, 1289 (11th Cir.2005). “[A] reason
cannot ... be a ‘pretext for discrimination ’ unless it is shown
both that the reason was false, and that discrimination was
the real reason.” St. Mary's Honor Ctr. v. Hicks, 509 U.S.
502, 515, 113 S.Ct. 2742, 2752, 125 L.-Ed.2d 407 (1993)
(emphases in original).

hornson Reuters. No claim to original US. Government Works.

**3 As noted by the district court, non-discriminatory
reasons supporting Dunn's decisions to delay the promotion
are: (1) Blue's 2006 performance evaluation, which reflected
poor performance in three-out-of-five major responsibility
categories and *885 showed that he failed to score “Good”
or “Excellent” in any of ten overall categories; (2) the fact
that the two white acting foremen who were promoted more
quickly both scored higher than Blue on their performance
evaluations; and (3) Blue's repeated difficulty in managing his
crew, leading his supervisors to keep him as an acting foreman
in the hopes of improvement. If anything, Dunn's decisions to
delay promotion seem focused on ensuring that Blue be given
an adequate chance to improve his performance and avoid
being demoted, rather than seeking to indefinitely prevent a
further promotion on account of his race. Blue failed to rebut
these non-discriminatory reasons for delaying his promotion.
The district court properly granted summary judgment on this
claim.

Il.

Next, Blue contends that Dunn subsequently promoted him
to permanent foreman, only to demote him back to a regular
asphalt worker on account of his race. As discussed above,
a plaintiff may establish a prima facie case of discriminatory
demotion by showing that (1) he belongs to a protected
class, (2) he was subject to an adverse employment action,
(3) the employer treated similarly situated employees not of
the protected class more favorably, and (4) he was qualified
for the job. Burke—Fowler. 447 F.3d at 1323. If a plaintiff
establishes a prima facie case of discrimination, the burden
shifts to the employer to articulate some legitimate, non-
discriminatory reason for demotion. /d. If the employer
identifies legitimate reasons, the burden shifts back to the
plaintiff to establish that the employer's articulated reason is a
mere pretext for discrimination. /d. The plaintiff “must meet
[the proffered reason] head on and rebut it.” Chapman v. Al
Transp., 229 F.3d 1012, 1030 (11th Cir.2000) (en banc).

If a plaintiff attempts to show pretext by comparing his
own treatment to the employer's treatment of similarly
situated employees outside of his class, his comparators must
be “similarly situated in all relevant aspects.” Holifield v.
Reno, 115 F.3d 1555, 1562 (11th Cir.1997). Employees are
“similarly situated” if they are involved in the same or similar
conduct and are disciplined in different ways. Rioux v. City
of Atlanta, 520 F.3d 1269, 1280 (11th Cir.2008) (quotation
Blue v. Dunn CeaSecd. LAcCUB423aplRWs1 Boeyment 24 Filed 11/12/19 Page 31 of 36

413 Fair Empl.Prac.Cas. (BNA) 1663

omitted). We have held that a “comparator must be nearly
identical to the plaintiff to prevent courts from second-
guessing a reasonable decision by the employer.” Hilson v. B/
E Aerospace, Inc., 376 F.3d 1079, 1091 (11th Cir.2004).

[2]
concluded that Blue established a prima facie case of
discrimination, Blue still fails to present evidence that could
lead a reasonable factfinder to conclude that Dunn's stated
reasons for his demotion—poor performance and failure

Assuming arguendo that the district court properly

to control his crew—were pretext for race discrimination.
Specifically, Blue did not show that Dunn's proffered reasons
were false. See Hicks, 509 U.S. at 515, 113 S.Ct. at 2752.
The person who demoted Blue was the same one who had
previously promoted him. Also, the evaluation of Blue's 2007
performance contained negative remarks about the number of
call-backs on his projects, his inability to focus on quality,
the low amount of work his crew accomplished in a typical
day, his inability to supervise his crew, and the crew taking
advantage of his friendly relations with them. Total ratings
of less than “acceptable performance” in three of the five
major job responsibilities reflected little improvement from
2006. The only other foreman with scores as low as Blue's
was Tim Fallin, who is white and was demoted in 2007,
then fired in 2008. The evaluation, which Blue signed after
discussing it with his supervisors, noted that *886 Blue
had “not significantly improved in 2007. [Dunn] will put
someone helping [Blue] with his crew and monitor whether
this helps. If it does not, then we have no choice but to make
a change and place [Blue] back as an operator.” Blue does
not dispute that, in December 2007, General Superintendent
Billy Joe Nichols and Blue's immediate supervisor, Wayne
Snell, who is African American, verbally warned him that
he faced demotion if he did not take better charge of
his crew. Given all this evidence, Blue failed to show

Footnotes

that Dunn's proffered reason for demotion contained “such
weaknesses, implausibilities, inconsistencies, incoherencies,

or contradictions ... that a reasonable factfinder could find

them unworthy of credence.” Jackson, 405 F.3d at 1289. 5

**4 Furthermore, Blue failed to show pretext by comparing
his own treatment to Dunn's treatment of similarly situated
white employees. See Holifield, 115 F.3d at 1562. His
performance scores were worse than his comparators’. And
while Blue's comparators had criminal records, had failed
drug tests, or had failed to wear their uniforms, none of
them had been evaluated as failing to control their crew or
producing poor quality work. The “quantity and quality of
the comparator's misconduct [must] be nearly identical [to the
plaintiff's] to prevent courts from second-guessing employers’
reasonable decisions and confusing apples with oranges.”
Maniccia v. Brown, 171 F.3d 1364, 1368 (11th Cir.1999).
Here, Blue's comparators were not charged with the same kind
of misconduct that he was.

We do not analyze “whether employment decisions are
prudent or fair. Instead, our sole concern is whether unlawful
discriminatory animus motivates a challenged employment
decision.” Damon v. Fleming Supermarkets of Fla., Inc., 196
F.3d 1354, 1361 (11th Cir.1999). Since there was no unlawful
animus, the district court properly granted summary judgment
on this claim.

AFFIRMED. °

All Citations

453 Fed.Appx. 881, 2011 WL 5903535, 113 Fair

Empl.Prac.Cas. (BNA) 1663

1

on &

Blue offers no argument with respect to his retaliation claim and his discrimination claim based on the denial of assistance
to perform his duties. Those claims are thereby waived, and we decline to address them. See Mize v. Hall, 532 F.3d
1184, 1189 n. 3 (11th Cir.2008).

Even though Blue's delayed promotion claim was time-barred under Title VII because he filed his EEOC charge more
than 180 days after he was promoted, it was nevertheless cognizable under § 1981 because he filed his charge within
four years of his promotion. See Calloway v. Partners Nat'l Health Plans, 986 F.2d 446, 448 (11th Cir.1993).

Because Blue does not challenge the district court's finding that no direct evidence of race discrimination existed, the
only dispute is whether Blue presented sufficient circumstantial evidence to avoid summary judgment on his delayed
promotion claim under § 1981. See Pennington v. City of Huntsville, 261 F.3d 1262, 1265 (11th Cir.2001).

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).

Blue also argues that the real reason Dunn demoted him was because a member of Blue's crew damaged a building with
paving equipment. See Cleveland v. Home Shopping Network, Inc., 369 F.3d 1189, 1194 (11th Cir.2004) (holding that

Reuters. No claim to original ULS. Government Works. 4

 
Blue v. Dunn CeA@SEcd: LAcCUAFS3 Ap] RVs1 Poayment 24 Filed 11/12/19 Page 32 of 36
113 Fair Empl.Prac.Cas. (BNA) 1663 ~

evidence of pretext can include where an employer gives “shifting” reasons for an employment decision). As the district
court noted, such an accident by itself “would not normally be cause for the demotion of a Foreman.”
To support this contention, Blue offered the testimony of Snell and Matt Albright. Snell did discuss the job-site accident
at the same time he discussed Blue's demotion, but when Snell was directly asked why Blue was demoted, Snell said,
“Because | don't think he was—he didn't take charge of his crew was the main thing. As far as running his crew himself.
Making all the shot calls and driving and pushing. He wasn't—he wasn't doing that.”
One of Blue's crew members had told Albright that Blue was demoted because of the accident. Even if the district court
could consider this hearsay, see Pritchard v. S. Co. Servs., 92 F.3d 1130, 1135 (11th Cir.1996), it does not help Blue's
case because it merely establishes what one of Blue's own crew members thought about Blue's demotion. It does not
provide evidence of why Blue's supervisors demoted him. See Steger v. General Electric Co., 318 F.3d 1066, 1079

(11th Cir.2003) (holding that “statements made by nondecisionmakers” do not demonstrate discriminatory intent).
6 Appellant's motion to file reply brief out of time is GRANTED.

End of Document © 2019 Thomson Reuters. No claim to original U.S. Government Works.

 

LS. Governmeni Works 5
List of 10 results (Sr ASSeS dh /REVaRAeABabNY Document 24 Filed 11/12/19 Page 33 of 36

1. Urbani v. Wellesley College
United States District Court, D. Massachusetts. January 12, 2016 Not Reported in Fed. Supp. 2016 WL

6571247

Plaintiffs, eight past and present officers of the Wellesley College Police Department, bring this action against
their employer, Defendant Wellesley College (“Wellesley”), for alleged violations of the Fair Labor Standards Act
(“FLSA”). Plaintiffs’ one-count Complaint alleges that Wellesley willfully violated the FLSA by...

2. Barnello v. AGC Chemicals Americas, Inc.
United States District Court, D. New Jersey. January 29, 2009 Not Reported in F.Supp.2d 2009 WL

234442

LABOR AND EMPLOYMENT - Hours and Wages. Employee's sufficiently plead a cause of action under the
Fair Labor Standards Act (FLSA) against employer.

3. Barrentine v. Arkansas-Best Freight System, Inc.
Supreme Court of the United States April 06, 1984 450 U.S. 728 101 S.Ct, 1437

Employees sued employer asserting a minimum wage claim under the Fair Labor Standards Act and alleging
breach of the union's duty of fair representation. The United States District Court for the Eastern District of
Arkansas rendered judgment for the employer. The United States Court of Appeals for the Eighth Circuit, 615

F.2d 1194, affirmed, and...

4. Arnold v. DirecTV, LLC
United States District Court, E.D. Missouri, Eastern Division. March 31, 2017 Not Reported in Fed. Supp.

2017 WL 1196428

This matter is before the Court on Defendants’ Motions for Summary Judgment as to the Claims of the DirecTV
Home Services Plaintiffs (Doc. No. 315), Plaintiffs Jamie Arnold and Clinton Feger (Doc. No. 322), the DirectSat
Plaintiffs (Doc. No. 329), the MasTec Plaintiffs (Doc. No. 336), and the Multiband Plaintiffs (Doc. No. 355). The

motions...

5. Shepard v. City of Waterloo
United States District Court, N.D. lowa, Eastern Division. December 16, 20715 Not Reported in F.Supp.3d

2015 WL 9165915

 

 

 

 

 

|. INTRODUCTION.—- II. RELEVANT PROCEDURAL HISTORY.—— III. SUBJECT MATTER
JURISDICTION.— IV. SUMMARY JUDGMENT STANDARD. V. RELEVANT FACTUAL
BACKGROUND.—— A. Parties. B. The Collective Bargaining Agreement. C. The Letter
Agreement.—— D. The Payroll Change. E. The Dispute. VI. ANALYSIS.— A. The “Regular Rate”

Under...

   
List of 10 results t6r-@SGedrd/ RevoRARReadEAA Document 24 Filed 11/12/19 Page 34 of 36

 

6. Jones v. Does 1-10
United States Court of Appeals, Third Circuit. Miay 18, 2017 857 F.3d 508 2017 WL. 2174526

rr

LABOR AND EMPLOYMENT - Hours and Wages. Employees did not have to seek arbitration pursuant to
CBA's grievance provisions before proceeding with FLSA overtime claim.

7. Bell v. Southeastern Pennsylvania Transp. Authority
United States Court of Appeals, Third Circuit. August 19, 2013 733 F.3d 490 2013 WL 4405690

. a
er:

LABOR AND EMPLOYMENT - Collective Bargaining. Bus drivers did not have to seek arbitration pursuant to
CBAs' grievance provisions before proceeding with their FLSA claim.

8. Elswick v. Daniels Electric Inc.
United States District Court, $.B. West Virginia. April 15, 2041 787 F.Supp.2d 443 2011 WL 1464875

LABOR AND EMPLOYMENT - Hours and Wages. As a matter of first impression, FLSA claim was subject to
the procedural requirements of the LMRA.

9. Oddo v. Bimbo Bakeries USA, Inc.
United States District Court, D. New Jersey. May 17, 2017 Not Reported in Fed. Supp. 2017 WL 2172440

Ce

The plaintiffs, Christopher Oddo, Phillip Brucato, and Michael Lennon, filed an individual, collective, and class
action civil complaint, seeking, on behalf of themselves and other similarly situated, lost wages, damages,
and other relief for the alleged failure of defendant Bimbo Bakeries USA, Inc. (hereinafter “BBUSA"”) to pay
overtime...

10. Johnson v. Langer Transport Corp.
United States District Court, D. New Jersey. May 13, 2015 Not Reported in F.Supp.3d 2015 WL 2254671

This matter comes before the Court by way of Defendant Langer Transport Company (“Defendant")' motion
to dismiss Plaintiff Charles A. Johnson (‘“Plaintiff’)'s Complaint (ECF No. 1) pursuant to Federal Rules of Civil
Procedure 12(b)(1) and 12(b)(6). (ECF No. 6). The Court has considered the parties' submissions in support
of...

     

erAlil @ f®nvernmant WAlarke
widinal U.S. Government Works
Case 3:17-cv-02233-JPW Document 24 Filed 11/12/19 Page 35 of 36

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SCOTT P. CLEWS, : Case Number: 3:17-cv-02233
JOSEPH S. POTHERING and :
DEBRA M. DETWEILER, : Jury Trial Demanded

Plaintiffs ‘

: Electronically Filed
vs. :

COUNTY OF SCHUYLKILL,

Defendant

CERTIFICATE OF SERVICE

 

I, Edward M. Brennan, Esquire, do hereby certify that I served a true and correct copy of the
foregoing Plaintiffs’ Memorandum of Law in Support of Motion for Partial Summary Judgment
against Defendant, County of Schuylkill, by the Court’s e-filing system, and by depositing the same

in the United States Mail, postage prepaid, in the Post Office at Pottsville, Pennsylvania, addressed

to the following:
Christopher L. Scott, Esquire
Thomas, Thomas & Hafer, LLP
P.O. Box 999
Harrisburg, PA 17108
Date: 11/12/2019 By: /s/Edward M. Brennan

 

Edward M. Brennan, Esquire
306 Mahantongo Street
Pottsville, PA 17901

(570) 628-2461

(570) 628-4498 — fax
emb@attybrennan.com
Attorney I.D. No. PA38770
Attorney for Plaintiffs
Case 3:17-cv-02233-JPW Document 24 Filed 11/12/19 Page 36 of 36

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SCOTT P. CLEWS, : Case Number: 3:17-cv-02233
JOSEPH S. POTHERING and :
DEBRA M. DETWEILER, : Jury Trial Demanded

Plaintiffs :

: Electronically Filed
VS. :

COUNTY OF SCHUYLKILL,

Defendant

CERTIFICATION PURSUANT TO L.R. 7.8(b)(2)

Edward M. Brennan, Esquire, hereby certifies that Plaintiffs’ Memorandum of Law in
Support of Motion for Partial Summary Judgment complies with the word count limit of L.R.
7.8(b)(2). Although the Memorandum is 17 pages, the word count is 4,985, based on the word

processing system used to prepare the Memorandum, Microsoft Word 2013.

Date: November 12, 2019 /s/ Edward M. Brennan
Edward M. Brennan, Esquire
306 Mahantongo Street
Pottsville, PA 17901
(570) 628-2461
(570) 628-4498 — fax
emb@attybrennan.com
Attorney I.D. No. PA38770
Attorney for Plaintiffs
